Exhibit 10.1

EXECUTION COPY

U.S. $2,000,000,000

 

 

FIVE-YEAR CREDIT AGREEMENT

 

 

Dated as of December 20, 2019

among

BAXTER INTERNATIONAL INC.

as Borrower

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as Banks

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

BANK OF AMERICA, N.A.

and

CITIBANK, N.A.

as Syndication Agents

 

 

JPMORGAN CHASE BANK, N.A.,

BofA SECURITIES, INC.

and

CITIBANK, N.A.

Co-Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS      1  

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Accounting Terms and Principles      18  

SECTION 1.03.

  Other Interpretive Provisions      19  

SECTION 1.04.

  Interest Rates; LIBOR Notification      20  

SECTION 1.05.

  Divisions      20  

SECTION 1.06.

  Leverage Ratios      20   ARTICLE II. THE BORROWING FACILITY      21  

SECTION 2.01.

  The Borrowing Facility      21  

SECTION 2.02.

  Making the Advances      21  

SECTION 2.03.

  Method of Electing Interest Rates      21  

SECTION 2.04.

  Required Payments      22  

SECTION 2.05.

  Increase in Aggregate Commitment      23  

ARTICLE III. SWINGLINE LOANS

     23  

SECTION 3.01.

  Swingline Loans      23  

SECTION 3.02.

  Swingline Loan Participations      24  

SECTION 3.03.

  Replacement of a Swingline Bank      24   ARTICLE IV. THE LETTER OF CREDIT
FACILITY      25  

SECTION 4.01.

  Obligation to Issue      25  

SECTION 4.02.

  Types and Amounts      25  

SECTION 4.03.

  Conditions      26  

SECTION 4.04.

  Procedure for Issuance of Letters of Credit      26  

SECTION 4.05.

  Letter of Credit Participation      27  

SECTION 4.06.

  Reimbursement Obligation      28  

SECTION 4.07.

  Issuing Bank Charges      28  

SECTION 4.08.

  Issuing Bank Reporting Requirements      28  

SECTION 4.09.

  Indemnification; Exoneration      29  

SECTION 4.10.

  Replacement and Resignation of an Issuing Bank      30   ARTICLE V. GENERAL
TERMS      30  

SECTION 5.01.

  Illegality; Interest Rate Inadequate or Unfair      30  

SECTION 5.02.

  Effect of Notice of Borrowing; Maximum Number of Borrowings      32  

SECTION 5.03.

  Effect of Failure to Borrow or Fund      32  

SECTION 5.04.

  Fees and Certain Credit Rating Determinations      33  

SECTION 5.05.

  Reduction of the Commitments      34  

SECTION 5.06.

  Repayment      34  

SECTION 5.07.

  Interest      34  

SECTION 5.08.

  Additional Interest on Eurodollar Rate Advances      35  

SECTION 5.09.

  Interest on Overdue Principal      35  

SECTION 5.10.

  Interest Rate Determinations      35  

SECTION 5.11.

  Performance of Banks’ Obligations      36  

 

i



--------------------------------------------------------------------------------

SECTION 5.12.

  Optional Prepayments      36  

SECTION 5.13.

  Increased Costs      36  

SECTION 5.14.

  Payments and Computations      38  

SECTION 5.15.

  Taxes      38  

SECTION 5.16.

  Noteless Agreement; Evidence of Indebtedness      42  

SECTION 5.17.

  Sharing of Payments, Etc.      43  

SECTION 5.18.

  Termination and Prepayment with Respect to any Bank      43  

SECTION 5.19.

  Defaulting Banks      45  

ARTICLE VI. CONDITIONS PRECEDENT

     47  

SECTION 6.01.

  Conditions Precedent to Effectiveness of Agreement      47  

SECTION 6.02.

  Conditions Precedent to Each Credit Extension      48  

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

     49  

SECTION 7.01.

  Representations and Warranties of the Borrower      49  

ARTICLE VIII. COVENANTS

     51  

SECTION 8.01.

  Affirmative Covenants of the Borrower      51  

SECTION 8.02.

  Negative Covenants of the Borrower      54  

ARTICLE IX. EVENTS OF DEFAULT

     57  

SECTION 9.01.

  Events of Default      57  

SECTION 9.02.

  Cash Collateral      59  

ARTICLE X. THE ADMINISTRATIVE AGENT

     60  

SECTION 10.01.

  Authorization and Action      60  

SECTION 10.02.

  Duties and Obligations      60  

SECTION 10.03.

  Administrative Agent and Affiliates      60  

SECTION 10.04.

  Bank Credit Decision      61  

SECTION 10.05.

  Indemnification      61  

SECTION 10.06.

  Sub-Agents      61  

SECTION 10.07.

  Successor Administrative Agent      61  

SECTION 10.08.

  Syndication Agents and Co-Lead Arrangers      62  

SECTION 10.09.

  Posting of Communications      62  

SECTION 10.10.

  Certain ERISA Matters      63  

ARTICLE XI. MISCELLANEOUS

     65  

SECTION 11.01.

  Amendments, Etc.      65  

SECTION 11.02.

  Notices, Etc.      66  

SECTION 11.03.

  No Waiver; Cumulative Remedies      67  

SECTION 11.04.

  Costs and Expenses; Indemnification      67  

SECTION 11.05.

  Right of Set-Off      69  

SECTION 11.06.

  Binding Effect; Assignment      69  

SECTION 11.07.

  Confidentiality      73  

SECTION 11.08.

  Governing Law      74  

SECTION 11.09.

  Jurisdiction; Consent to Service of Process      74  

SECTION 11.10.

  WAIVER OF JURY TRIAL      75  

 

ii



--------------------------------------------------------------------------------

SECTION 11.11.

  Execution in Counterparts      75  

SECTION 11.12.

  Severability      75  

SECTION 11.13.

  Entire Agreement      75  

SECTION 11.14.

  Existing US Agreement      75  

SECTION 11.15.

  USA PATRIOT ACT      76  

SECTION 11.16.

  No Advisory or Fiduciary Responsibility      76  

SECTION 11.17.

  Lending Installations      76  

SECTION 11.18.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      77  

SECTION 11.19.

  Acknowledgement Regarding Any Supported QFCs      77  

SECTION 11.20.

  Termination of Commitments Under Existing US Facility      78  

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit 2.02

  -    Form of Notice of Borrowing

Exhibit 2.03

  -    Form of Notice of Interest Rate Election

Exhibit 11.06

  -    Form of Assignment and Acceptance

Exhibit C-1

  -    Form of U.S. Tax Compliance Certificate

Exhibit C-2

  -    Form of U.S. Tax Compliance Certificate

Exhibit C-3

  -    Form of U.S. Tax Compliance Certificate

Exhibit C-4

  -    Form of U.S. Tax Compliance Certificate

Schedule 1.01

  -    Commitments

Schedule 1.02

  -    Existing Letters of Credit

Schedule 5

  -    Pricing Matrix

 

iv



--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT

Dated as of December 20, 2019

Baxter International Inc., a Delaware corporation (the “Borrower”), the
financial institutions listed on the signature pages of this Agreement under the
heading “Banks” (such financial institutions and any successor financial
institution that becomes a party to this Agreement pursuant to Section 2.05,
5.18 or 11.06, each a “Bank” and collectively, the “Banks”), and JPMorgan Chase
Bank, N.A. (“JPMorgan Chase”), as administrative agent hereunder (such
administrative agent and any successor administrative agent appointed pursuant
to Section 10.07, “Administrative Agent”), agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Five-Year Credit Agreement (this
“Agreement”), the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Act” has the meaning assigned to that term in Section 11.15.

“Administrative Agent” has the meaning assigned in the preamble to this
Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means (a) an advance by a Bank to the Borrower pursuant to
Section 2.01, as the same may be Converted or continued from time to time
pursuant to Section 2.03, (b) an advance by a Swingline Bank to the Borrower
pursuant to Section 3.01 or (c) an automatic advance by a Bank to the Borrower
pursuant to Section 4.06. At any time, depending upon the interest rate selected
therefor or otherwise applicable thereto in accordance with Section 2.03 or
5.01, an Advance shall be a Base Rate Advance or a Eurodollar Rate Advance.

“Affiliate” means, as to any Person at any time, any other Person that at such
time, directly or indirectly, controls, is controlled by or is under common
control with such Person.

“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all the Banks hereunder at such time.

“Aggregate Revolving Credit Exposure” means, at any time, the sum of (a) the
outstanding principal amount of the Advances and Swingline Loans at such time
and (b) the total L/C Exposure at such time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.

“Applicable Base Rate Margin” means, at any time with respect to each
outstanding Base Rate Advance, a rate per annum determined in accordance with
Schedule 5.



--------------------------------------------------------------------------------

“Applicable Eurodollar Margin” means, at any time with respect to each
outstanding Eurodollar Rate Advance, a rate per annum determined in accordance
with Schedule 5.

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance, and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Party” has the meaning assigned to that term in Section 10.09(c).

“Applicable Percentage” means, with respect to a Bank, such Bank’s pro rata
share of the Aggregate Commitments (or, after the Commitments have been
terminated, the aggregate unpaid principal amount of Advances and L/C
Obligations then outstanding under the Agreement).

“Approved Electronic Platform” has the meaning assigned to that term in
Section 10.09(a).

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Assignment and Acceptance” has the meaning assigned to that term in
Section 11.06(c).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank” and “Banks” are defined in the first paragraph hereof. Unless the context
otherwise requires, the term “Banks” includes the Swingline Banks and the
Issuing Banks.

“Bank Termination Date” has the meaning assigned to that term in
Section 5.18(b).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Base Rate” means a fluctuating rate of interest equal to the highest of (a) the
Prime Rate, (b) the sum of the NYFRB Rate plus 1/2% per annum and (c) the
Eurodollar Rate for a one month Interest Period on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the purpose of this definition, the Eurodollar Rate for any day shall
be based on the

 

2



--------------------------------------------------------------------------------

Eurodollar Screen Rate (or if the Eurodollar Screen Rate is not available for
such one month Interest Period, the Interpolated Rate) at approximately 11:00
a.m. London time on such day. Any change in the Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Eurodollar Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Eurodollar Rate, respectively. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 5.01, then the Base Rate shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above. For the avoidance of doubt, if the Base Rate as
determined pursuant to the foregoing would be less than 1.00%, such rate shall
be deemed to be 1.00% for purposes of this Agreement.

“Base Rate Advance” means (a) an Advance made or to be made by a Bank pursuant
to Section 2.01, as a Base Rate Advance in accordance with the applicable Notice
of Borrowing, or pursuant to Section 5.01, as a Base Rate Advance in
substitution for a Eurodollar Rate Advance, or pursuant to Section 4.06, as a
Base Rate Advance by a Bank funding an unreimbursed Reimbursement Obligation,
and (b) any Advance Converted into a Base Rate Advance in accordance with
Section 2.03 or Section 5.01. Each Base Rate Advance shall bear interest as
provided in Section 5.07(a).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” is defined in the first paragraph hereof.

“Borrowing” means (a) a borrowing consisting of Advances of the same Type, and
as to which a single Interest Period is in effect, made on the same day by the
Banks, as the same may be Converted or continued from time to time pursuant to
Section 2.03 and after giving effect to any subsequent Conversion or
continuation in connection with which a single Borrowing may have been divided
into several Borrowings or several Borrowings may have been combined (in whole
or in part) into a single Borrowing, (b) a Swingline Loan or (c) a borrowing of
Advances pursuant to Section 4.06 made on the same day by the Banks. An Advance
substituted, pursuant to Section 5.01, for an Advance made in connection with
any Borrowing shall continue to comprise a part of such Borrowing with the same
effect as if such substituted Advance were an Advance of the Type requested in
the applicable Notice of Borrowing or Notice of Interest Rate Election.

“Borrowing Date” means a date on which an Advance is, or is proposed to be, made
hereunder, or a Letter of Credit is, or is proposed to be, issued hereunder.

 

3



--------------------------------------------------------------------------------

“Business Day” means (a) with respect to a Base Rate Advance or for any other
purpose not relating to any borrowing, payment or rate selection of Eurodollar
Rate Advances, a Domestic Business Day, and (b) with respect to a Eurodollar
Rate Advance, a Eurodollar Business Day.

“Capital Lease” means any lease of any property, real or personal, by the
Borrower or any of its Subsidiaries, as lessee, that should, in accordance with
GAAP, be classified and accounted for as a capital lease or finance lease on a
consolidated balance sheet of the Borrower and its Subsidiaries. Notwithstanding
the foregoing or any other provision contained in this Agreement or in any Loan
Document, any obligations related to a lease (whether now or hereafter existing)
that would be accounted for by such Person as an operating lease in accordance
with GAAP without giving effect to Accounting Standards Update No. 2016-02
issued by the Financial Accounting Standards Board (whether or not such lease
exists as of the date hereof or is thereafter entered into) shall be accounted
for as an operating lease and not a capital lease or finance lease for all
purposes under this Agreement and the Loan Documents.

“Cash Equivalent Investments” means:

(a) U.S. Dollars, Canadian dollars, Pounds Sterling, euros, the national
currency of any participating member state of the European Union or, in the case
of any foreign Consolidated Subsidiary of the Borrower, such local currencies
held by it from time to time in the ordinary course of business;

(b) (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof and (ii) with respect to a foreign
Consolidated Subsidiary of the Borrower, direct obligations of the sovereign
nation (or any agency thereof) in which such foreign Consolidated Subsidiary is
organized and is conducting business or in obligations fully and unconditionally
guaranteed by such sovereign nation (or any agency thereof), in each case
maturing within one year from the date of acquisition thereof;

(c) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000 (or, with
respect to a foreign Consolidated Subsidiary of the Borrower, any local office
of any commercial bank organized under the law of the relevant jurisdiction or
any political subdivision thereof which has combined capital and surplus and
undivided profits in excess of the equivalent of $500,000,000);

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (b) above and entered into with a
financial institution satisfying the criteria described in clause (d) above; and

(f) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000 (or, with
respect to a foreign Consolidated Subsidiary of the Borrower, portfolio assets
of at least the equivalent of $5,000,000,000).

 

4



--------------------------------------------------------------------------------

“Change in Law” has the meaning assigned to that term in Section 5.13.

“Change of Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof) of fifty percent (50%) or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower.

“Closing Date” means December 20, 2019.

“Code” means the Internal Revenue Code of 1986.

“Co-Lead Arrangers” means JPMorgan Chase Bank, N.A., BofA Securities, Inc. and
Citibank, N.A., in their capacities as Co-Lead Arrangers and Joint Bookrunners.

“Commitment” means, with respect to each Bank, the commitment of such Bank to
make Advances and to acquire participations in Swingline Loans and Letters of
Credit hereunder, the maximum extent of such commitment being expressed as the
amount indicated opposite such Bank’s name on Schedule 1.01 hereto, as such
amount may from time to time have been increased pursuant to Section 2.05,
reduced pursuant to Section 5.05 or modified in accordance with Section 11.06.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Bank or any Issuing Bank by means
of electronic communications pursuant to Section 10.09(c), including through an
Approved Electronic Platform.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the full consolidation of the accounts of the Borrower
and its Subsidiaries in accordance with GAAP, including principles of
consolidation, consistent with those applied in the preparation of the financial
statements referred to in Section 7.01(f).

“Consolidated Adjusted Debt” means, on a pro forma basis as of any date of
determination, the amount of Debt as of such date; provided that on any date on
which the outstanding principal amount of all Advances is zero, Consolidated
Adjusted Debt shall be deemed reduced by an amount equal to the lesser of (a)
$4,000,000,000 and (b) 100% of the unrestricted, unencumbered (other than any
Security Interest of the type contemplated by Section 8.02(a)(xix)) and freely
transferrable cash and Cash Equivalent Investments held by the Borrower and its
Consolidated Subsidiaries on such date.

“Consolidated EBITDA” means, on a pro forma basis with reference to any period,
the net income (or loss) of the Borrower and its Consolidated Subsidiaries for
such period, plus, to the extent deducted from revenues in determining such net
income (or loss) for such period, without duplication, (a) Consolidated Interest
Expense, (b) expense for income taxes paid or accrued, (c) depreciation and
amortization expense, (d) amortization of intangibles (including goodwill) and
organization costs, (e) any non-cash expenses, losses or other non-cash charges
(including, whether or not otherwise includable as a separate item in the
statement of such net income for such period, non-cash losses on sales of assets
outside of the ordinary course of business) that do not represent an accrual or
reserve for a future cash expenditure, (f) the amount of cost savings and cost
synergies projected by the Borrower in good faith to be realized as a result of
specified actions taken or expected to be taken (including in connection with
any acquisition, disposition, investment, merger, consolidation, restructuring
or similar initiative) prior to or during such

 

5



--------------------------------------------------------------------------------

period, net of the amount of actual benefits realized during such period from
such actions; provided that such cost savings or cost synergies are expected to
be realized (in the good faith determination of the Borrower) within twelve
(12) months after the date of such action, (g) (1) cash restructuring charges,
non-recurring cash charges, unusual cash charges and extraordinary cash charges
(including related to any restructuring of pension obligations) and (2) to the
extent such amount exceeds the amount added back pursuant to clause (i),
expenses, costs or charges incurred in connection with the Specified Matters,
(h) expenses, costs and charges incurred in connection with any transaction (in
each case, regardless of whether consummated), including any issuance and/or
incurrence of Debt and/or any issuance and/or offering of equity or Debt
securities, any investment, any acquisition, any disposition, any
recapitalization, any merger, consolidation or amalgamation, any option buyout
or any repayment, redemption, refinancing, amendment or modification of Debt
(including any amortization or write-off of debt issuance or deferred financing
costs, premiums and prepayment penalties) and (i) expenses, costs or charges
incurred in connection with the Specified Matters in an amount not to exceed
$30,000,000 in the aggregate during the term of this Agreement and minus, to the
extent included in such net income for such period, (a) extraordinary non-cash
gains realized other than in the ordinary course of business, (b) gains realized
other than in the ordinary course of business that are non-cash, non-operating
and non-recurring, and (c) non-cash gains arising from accounting relating to
income realized or adjustments to the value of equity held in entities that are
not subsidiaries, all as determined in accordance with GAAP and calculated for
the Borrower and its Consolidated Subsidiaries on a consolidated basis;
provided, that the aggregate amount added back pursuant to clauses (f) and (g)
for any four fiscal quarter period shall not exceed 15.0% of Consolidated EBITDA
(before giving effect to such adjustments).

“Consolidated Interest Expense” means, on a pro forma basis for any period,
total cash interest expense deducted in accordance with GAAP in the computation
of net income of the Borrower and its Consolidated Subsidiaries for such period
with respect to all outstanding Debt of the Borrower and its Consolidated
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs of rate hedging in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP).

“Consolidated Net Tangible Assets” means, on a pro forma basis the total amount
of assets which would be included on a Consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries (and which shall reflect the
deduction of applicable reserves) after deducting therefrom all current
liabilities of the Borrower and its Consolidated Subsidiaries and all Intangible
Assets.

“Consolidated Subsidiary” means any Subsidiary of the Borrower the accounts of
which are Consolidated.

“Convert,” “Conversion,” “Converting” and “Converted” each refers to a
conversion of Advances of one Type into Advances of another Type pursuant to
Section 2.03.

“Covered Entity” means any of the following:

(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

6



--------------------------------------------------------------------------------

“Covered Party” has the meaning assigned to it in Section 11.19.

“Credit Extension” means a borrowing of Advances or the issuance of a Letter of
Credit hereunder.

“Credit Party” means the Administrative Agent, the Issuing Banks, the Swingline
Banks or any other Bank.

“Credit Ratings” has the meaning assigned to that term in Schedule 5.

“Debentures” means long-term debt securities (without third-party credit
enhancement).

“Debt” means the sum, without duplication, of: (a) indebtedness for borrowed
money or for the deferred purchase price of property or services carried as
indebtedness on the Consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries (excluding accounts payable arising in the ordinary
course of such Person’s business payable on terms customary in the trade), (b)
Capital Lease obligations of the Borrower and its Consolidated Subsidiaries, and
(c) obligations of the Borrower and its Consolidated Subsidiaries under direct
or indirect guaranties in respect of, and obligations (contingent or otherwise)
to purchase or otherwise acquire, or otherwise to assure a creditor against loss
in respect of, indebtedness or obligations of other parties of the kinds
referred to in clauses (a) and (b) above (other than Debt of any Subsidiary, to
the extent such Debt is included in the calculation of Debt as a result of
clause (a) or (b) above) in excess of $100,000,000 in the aggregate for all such
obligations described in this clause (c). The term “Debt” shall not include the
undrawn face amount of any letter of credit issued for the account of the
Borrower or any of its Consolidated Subsidiaries, but shall include the
reimbursement obligation owing from time to time by the Borrower or any of its
Consolidated Subsidiaries in respect of drawings made under any letter of credit
in the event reimbursement is not made immediately following the applicable
drawing.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Bank” means (a) any Bank that (i) has failed, within two
(2) Business Days of the date required to be funded or paid, to (1) fund any
portion of its Commitment, (2) fund any portion of its participations in Letters
of Credit or Swingline Loans or (3) pay over to any Recipient any other amount
required to be paid by it hereunder, unless, in the case of clause (1) above,
such Bank notifies the Administrative Agent in writing that such failure is the
result of such Bank’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (ii) has notified the Borrower or any Recipient in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Bank’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding an advance
under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (iii) has failed, within three (3) Business
Days after request by a Recipient, acting in good faith, to provide a
certification in writing from an authorized officer of such Bank that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Advances and participations in then outstanding Letters of
Credit, Swingline Loans and Advances under this Agreement, provided that such
Bank shall cease to be a Defaulting Bank pursuant to this clause (ii) upon such
Recipient’s receipt of such certification in form and substance satisfactory to
it and the Administrative Agent or (iii) has become the subject of (1) a
Bankruptcy Event or (2) a Bail-In Action.

 

7



--------------------------------------------------------------------------------

“Disqualified Institution” means (a) Persons reasonably determined by the
Borrower to be competitors of the Borrower or its Subsidiaries, specifically
identified in writing by the Borrower to the Administrative Agent from time to
time in accordance with Section 11.02(a) (it being understood that
notwithstanding anything herein to the contrary, in no event shall any
supplement to any such list apply retroactively to disqualify any parties that
have previously acquired an assignment or participation interest hereunder that
is otherwise permitted hereunder, but upon the effectiveness of such
designation, any such Person may not acquire any additional Commitments,
Advances or participations), (b) such other Persons identified in writing by the
Borrower to the Administrative Agent prior to the Closing Date in accordance
with Section 11.02(a) and (c) Affiliates of the Persons identified pursuant to
clauses (a) or (b) that are (i) clearly identifiable as an Affiliate of the
applicable Person solely by similarity of such Affiliate’s name and (ii) not a
bona fide debt investment fund that is an Affiliate of such Person. Each such
supplement contemplated by clause (a) of this definition shall become effective
three (3) Business Days after delivery thereof to the Administrative Agent and
the Banks (including through an Approved Electronic Platform) in accordance with
Section 11.02(a). It is understood and agreed that (x) the Borrower’s failure to
deliver any such list (or, in the case of clause (a) of this definition,
supplement thereto) referred to in this definition in accordance with
Section 11.02(a) shall render such list (or, in the case of clause (a) of this
definition, supplement thereto) not received and not effective and (y)
“Disqualified Institution” shall exclude any Person that the Company has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time in accordance with
Section 11.02(a).

“Dollars” and “$” means the lawful currency of the United States of America.

“Domestic Business Day” means a day (other than Saturday or Sunday) of the year
on which banks are not required or authorized to close in New York City or
Chicago, Illinois and are generally open for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system.

“Domestic Lending Office” means, with respect to each Bank, the office of such
Bank specified as its “Domestic Lending Office” on an administrative
questionnaire delivered to the Administrative Agent prior to the date such Bank
becomes a party to this Agreement or such other office of such Bank as such Bank
may from time to time specify to the Borrower and the Administrative Agent.

“DQ List” has the meaning set forth in Section 11.06(g)(iv).

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” means federal, state, local and foreign laws, rules and
regulations relating to the release, emission, disposal, storage and related
handling of waste materials, pollutants and hazardous substances.

 

8



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in a Person, and any and all warrants, rights or
options to purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974. References to
sections of ERISA also refer to any successor sections.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurodollar Business Day” means any Domestic Business Day on which dealings in
Dollars are carried on in the London interbank market.

“Eurodollar Lending Office” means, with respect to each Bank, the office of such
Bank specified as its “Eurodollar Lending Office” on an administrative
questionnaire delivered to the Administrative Agent prior to the date of this
Agreement (or, if no such office is specified, its Domestic Lending Office) or
such other office of such Bank as such Bank may from time to time specify to the
Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any day and time, with respect to any Eurodollar
Rate Advance for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in Dollars for a period equal
in length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case, the “Eurodollar Screen Rate”) at approximately 11:00 a.m. London time
two Business Days prior to the commencement of such Interest Period; provided
that if the Eurodollar Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided further that if
the Eurodollar Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the Eurodollar Rate shall be the
Interpolated Rate.

“Eurodollar Rate Advance” means (i) an Advance made or to be made by a Bank
pursuant to Section 2.01 as a Eurodollar Rate Advance in accordance with the
applicable Notice of Borrowing, and (ii) any Advance continued as or Converted
into a Eurodollar Rate Advance in accordance with Section 2.03. Each Eurodollar
Rate Advance shall bear interest as provided in Section 5.07(b).

“Eurodollar Rate Reserve Percentage” of any Bank for the Interest Period for any
Eurodollar Rate Advance means the maximum reserve percentage applicable during
such Interest Period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board for determining the reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement and taking into account any transitional adjustments or other
scheduled changes in reserve requirements during such Interest Period) for such
Bank with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

 

9



--------------------------------------------------------------------------------

“Eurodollar Screen Rate” has the meaning assigned to it in the definition of
“Eurodollar Rate.”

“Events of Default” has the meaning assigned to that term in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in an Advance or Commitment pursuant to a
law in effect on the date on which (i) such Bank acquires such interest in the
Advance or Commitment (other than an assignment made pursuant to Section 5.18)
or (ii) such Bank changes its lending office, except in each case to the extent
that, pursuant to Section 5.15, amounts with respect to such Taxes were payable
either to such Bank’s assignor immediately before such Bank became a party
hereto or to such Bank immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 5.15(f) and (d) any withholding Taxes imposed under FATCA.

“Existing Euro Facility” means Baxter Healthcare SA’s and Baxter World Trade
SPRL’s revolving credit agreement dated as of July 1, 2015.

“Existing Letters of Credit” means the Letters of Credit identified on Schedule
1.02 hereto.

“Existing US Facility” means the Borrower’s five-year revolving credit agreement
dated as of July 1, 2015.

“Facility Fee” is defined in Section 5.04(a).

“Facility Fee Rate” means a rate per annum determined in accordance with
Schedule 5.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

“Fitch” means Fitch, Inc., or its successor.

 

10



--------------------------------------------------------------------------------

“Foreign Bank” means (a) if the Borrower is a U.S. Person, a Bank that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Bank that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Acts” is defined in Section 4.09(a).

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Governmental Entity” has the meaning assigned to that term in
Section 8.02(a)(vii).

“IBA” has the meaning assigned to such term in Section 1.04.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurodollar Rate”.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement or any Note and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Bank or
its Parent, (c) the Borrower, any of its Subsidiaries or any of its Affiliates,
(d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof or (e) a
Disqualified Institution.

“Intangible Assets” means all assets of the Borrower and its Consolidated
Subsidiaries which are treated as intangibles in conformity with GAAP on the
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Advance (or, in the
case of any Borrowing, on the effective date of continuation or Conversion
thereof pursuant to Section 2.03) and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one (1), two (2) , three (3) or six (6) months;
provided that:

(a) The duration of any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date;

(b) Interest Periods commencing on the same day for Advances comprising the same
Borrowing shall be of the same duration;

 

11



--------------------------------------------------------------------------------

(c) Whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, unless such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, in which case the last day of such Interest Period shall occur
on the immediately preceding Business Day; and

(d) If an Interest Period begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), such Interest Period shall end on the
last Business Day of a calendar month.

“Interpolated Rate” means, at any time for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurodollar Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurodollar Screen
Rate for the longest period for which the Eurodollar Screen Rate is available
that is shorter than the Impacted Interest Period; and (b) the Eurodollar Screen
Rate for the shortest period for which that Eurodollar Screen Rate is available
that exceeds the Impacted Interest Period, in each case, at such time; provided
that if any Interpolated Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Banks” means each of JPMorgan Chase, Bank of America, N.A., Citibank,
N.A. and any other Bank that, at the Borrower’s request, agrees, in such other
Bank’s sole discretion, to become an Issuing Bank for the purpose of issuing
Letters of Credit under this Agreement, and their respective successors and
assigns. Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate. Each reference herein to the “Issuing Bank”
in connection with a Letter of Credit or other matter shall be deemed to be a
reference to the relevant Issuing Bank with respect thereto, and, further,
references herein to “the Issuing Bank” shall be deemed to refer to each of the
Issuing Banks or the relevant Issuing Bank, as the context requires.

“JPMorgan Chase” is defined in the first paragraph hereof.

“L/C Application” means a letter of credit application and reimbursement
agreement in such form as the applicable Issuing Bank may from time to time
employ in the ordinary course of business.

“L/C Commitment” means, with respect to any Issuing Bank at any time, the amount
indicated opposite such Bank’s name on Schedule 1.01 hereto or such other amount
as may be agreed between such Issuing Bank and the Borrower, and specified to
the Administrative Agent, from time to time.

“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.

“L/C Exposure” means, at any time, the sum of the L/C Obligations at such time.
The L/C Exposure of any Bank at any time shall be its Applicable Percentage of
the total L/C Exposure at such time. For all purposes of this Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Article 29(a)
of the Uniform Customs and Practice for Documentary Credits, International
Chamber of Commerce Publication No. 600 (or such later version thereof as may be
in effect at the applicable time) or Rule 3.13 or Rule 3.14 of the International
Standby Practices, International Chamber of Commerce Publication No. 590 (or
such later version thereof as may be in effect at the applicable time) or
similar terms of the Letter of Credit itself, or if compliant documents have
been presented but not yet honored, such Letter of Credit shall be deemed to be
“outstanding” and “undrawn” in the amount so remaining available to be paid, and
the obligations of the Borrower and each Bank shall remain in full force and
effect until the Issuing Banks and the Banks shall have no further obligations
to make any payments or disbursements under any circumstances with respect to
any Letter of Credit.

 

12



--------------------------------------------------------------------------------

“L/C Interest” has the meaning assigned to such term in Section 4.05.

“L/C Obligations” means, without duplication, an amount equal to the sum of
(a) the aggregate of the amount then available for drawing under each of the
Letters of Credit, (b) the face amount of all outstanding L/C Drafts
corresponding to the Letters of Credit, which L/C Drafts have been accepted by
the applicable Issuing Bank, (c) the aggregate outstanding amount of all
Reimbursement Obligations at such time and (d) the aggregate face amount of all
Letters of Credit requested by the Borrower but not yet issued (unless the
request for an unissued Letter of Credit has been denied). The L/C Obligations
of any Bank at any time shall be such Bank’s Applicable Percentage multiplied by
the aggregate L/C Obligations at such time.

“Letter of Credit” means any letter of credit issued by an Issuing Bank pursuant
to Section 4.01.

“Letter of Credit Fee” is defined in Section 5.04(b).

“Letter of Credit Fee Rate” means a rate per annum determined in accordance with
Schedule 5.

“Loan Documents” means, collectively, this Agreement (including schedules and
exhibits hereto), the Notes, the L/C Applications and any other agreement,
instrument or document executed in connection therewith that the Borrower and
the Administrative Agent agree in writing is a Loan Document. Any reference in
this Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Local Time” means Chicago time.

“Majority Banks” means, subject to Section 5.19, (a) at any time prior to the
earlier of the Advances becoming due and payable pursuant to Article IX or the
Commitments terminating or expiring, Banks having Revolving Credit Exposures and
Unfunded Commitments representing more than 50% of the sum of the Aggregate
Revolving Credit Exposure and Unfunded Commitments at such time, provided that,
solely for purposes of declaring the Advances to be due and payable pursuant to
Article IX, the Unfunded Commitment of each Bank shall be deemed to be zero; and
(b) for all purposes after the Advances become due and payable pursuant to
Article IX or the Commitments expire or terminate, Banks having Revolving Credit
Exposures representing more than 50% of the Aggregate Revolving Credit Exposure
at such time; provided that, in the case of clauses (a) and (b) above, (x) the
Revolving Credit Exposure of any Bank that is a Swingline Bank shall be deemed
to exclude any amount of its Swingline Exposure in excess of its Applicable
Percentage of all outstanding Swingline Loans, adjusted to give effect to any
reallocation under Section 5.19 of the Swingline Exposures of Defaulting Banks
in effect at such time, and the Unfunded Commitment of such Bank shall be
determined on the basis of its Revolving Credit Exposure excluding such excess
amount and (y) for the purpose of determining the Majority Banks needed for any
waiver, amendment, modification or consent of or under this Agreement or any
other Loan Document, any Bank that is the Borrower or an Affiliate of the
Borrower shall be disregarded.

“Margin Regulations” has the meaning assigned to that term in Section 8.01(g).

 

13



--------------------------------------------------------------------------------

“Margin Stock” has the meaning assigned to that term under Regulation U issued
by the Board.

“Material Acquisition” means a transaction whereby by the Borrower or one of its
Consolidated Subsidiaries acquires equity interests or assets of a Person (or a
division or particular business of a Person), or merges, consolidates or
otherwise combines with a Person (excluding, in each case above, a Person that
was a Consolidated Subsidiary prior to such transaction), for aggregate
consideration of $250,000,000 or more.

“Material Subsidiary” means any subsidiary of the Borrower that would be a
significant subsidiary of the Borrower within the meaning of Rule 1-02(w)(2)
under Regulation S-X promulgated by the Securities and Exchange Commission;
provided that the reference to “10 percent of the total assets of the registrant
and its subsidiaries” therein shall be deemed for the purposes of this
definition to read as “20 percent of the total assets of the registrant and its
subsidiaries”. As of the Closing Date, the Material Subsidiaries are Baxter
Healthcare Corporation and Baxter World Trade Corporation.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any Material Subsidiary
makes or is obligated to make contributions.

“Net Leverage Ratio” means, on a pro forma basis as of the last day of any
period of four consecutive fiscal quarters, the ratio of (a) Consolidated
Adjusted Debt as of such day to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters then ended.

“Non-Consenting Bank” means any Bank that does not approve any consent, waiver
or amendment that (a) requires the approval of all affected Banks in accordance
with the terms of Section 11.01 and (b) has been approved by the Majority Banks.

“Note” has the meaning assigned to that term in Section 5.16(d).

“Notice of Borrowing” has the meaning assigned to that term in Section 2.02.

“Notice of Interest Rate Election” has the meaning assigned to that term in
Section 2.03.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m., New York City time, on such day received by
the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any Note, or sold or assigned an interest in any Advance or this
Agreement or any Note).

 

14



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any Note, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 5.18).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to it in Section 11.06(f).

“Participant Register” has the meaning assigned to it in Section 11.06(f).

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the Borrower or any Material
Subsidiary or to which the Borrower or any Material Subsidiary contributes or
has an obligation to contribute.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

15



--------------------------------------------------------------------------------

“QFC Credit Support” has the meaning assigned to it in Section 11.19.

“Receivable” has the meaning assigned to that term in Section 8.02(a)(xii).

“Recipient” means, as applicable, (i) the Administrative Agent, (ii) any Bank
and any Issuing Bank.

“Register” has the meaning assigned to that term in Section 11.06(e).

“Reimbursement Obligation” is defined in Section 4.06.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners,
representatives and advisors of such Person and such Person’s Affiliates.

“Reuters” means the applicable Thomson Reuters Corp., Refinitiv, or any
successor thereto.

“Revolving Credit Exposure” means, with respect to any Bank at any time, the sum
of the outstanding principal amount of such Bank’s Advances pursuant to
Section 2.01, its L/C Exposure and its Swingline Exposure at such time.

“S&P” means Standard & Poor’s Financial Services, LLC, or its successor.

“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject of Sanctions (at the time of this Agreement, Crimea, Cuba,
Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of Treasury (“OFAC”), the United Nations
Security Council, the European Union, the European Union or Her Majesty’s
Treasury of the United Kingdom, (b) (i) an agency of the government of a
Sanctioned Country, (ii) a Person controlled by a Sanctioned Country, or (iii) a
Person that is organized or resident in a Sanctioned Country, to the extent such
Person is the target of Sanctions or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom or other relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Secured Debt” means the amount of Debt or other obligation or liability of the
Borrower or any of its Material Subsidiaries the payment of which is secured by
a Security Interest.

“Security Interest” means any lien, security interest, mortgage or other charge
or encumbrance of any kind, title retention device, pledge or any other type of
preferential arrangement, upon or with respect to any property of the Borrower
or of any Material Subsidiary, whether now owned or hereafter acquired.

 

16



--------------------------------------------------------------------------------

“Special Notice” has the meaning assigned to that term in Section 5.18(a).

“Specified Matters” means the investigation into certain intra-company
transactions undertaken for the purpose of generating foreign exchange gains or
losses, as more fully described under the heading “Investigation” in the
Borrower’s Form 8-K filed on October 24, 2019.

“Subsidiary” means, at any time, any entity with respect to which at such time
the Borrower alone owns, the Borrower and one or more Subsidiaries together own,
or the Borrower and any Person controlling the Borrower together own, in each
such case directly or indirectly, capital stock (or the equivalent equity
interest) having ordinary voting power to elect a majority of the members of the
Board of Directors of such corporation (or, in the case of a partnership or
joint venture, having the majority interest in the capital or profits of such
entity).

“Successor Bank” has the meaning assigned to that term in Section 5.18(b).

“Supported QFC” has the meaning assigned to it in Section 11.19.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swingline Banks” means JPMorgan Chase, Bank of America, N.A. and Citibank,
N.A., each in its capacity as a lender of Swingline Loans hereunder.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Bank at
any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of any Bank that is a Swingline Bank, Swingline Loans made by it that
are outstanding at such time to the extent that the other Banks shall not have
funded their participations in such Swingline Loans), adjusted to give effect to
any reallocation under Section 5.19 of the Swingline Exposure of Defaulting
Banks in effect at such time, and (b) in the case of any Bank that is a
Swingline Bank, the aggregate principal amount of all Swingline Loans made by
such Bank outstanding at such time, less the amount of participations funded by
the other Banks in such Swingline Loans.

“Swingline Loan” means a loan made pursuant to Section 3.01.

“Syndication Agents” means Bank of America, N.A. and Citibank, N.A., in their
capacities as Syndication Agents.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TB Advance” has the meaning assigned to that term in Section 5.18(c).

“Terminated Bank” has the meaning assigned to that term in Section 5.18(b).

 

17



--------------------------------------------------------------------------------

“Termination Date” means, the earlier of (i) December 20, 2024; provided,
however, if such date is not a Business Day, the Termination Date shall be the
next preceding Business Day, and (ii) the date on which the Commitments shall
have been reduced to zero or terminated in whole pursuant to the terms hereof.

“Termination Notice” has the meaning assigned to that term in Section 5.18(b).

“Trade Date” has the meaning set forth in Section 11.06(g)(i).

“Type” of Advance means Eurodollar Rate Advances (including any Base Rate
Advances which shall, pursuant to Section 5.01, be substituted therefor) or Base
Rate Advances.

“Unfunded Commitment” means, with respect to each Bank, the Commitment of such
Bank less its Revolving Credit Exposure.

“Unfunded Liability” means, in the case of a Plan, the amount, if any, by which
the present value of all vested benefits accrued to the date of determination
under such Plan exceeds the fair market actuarial value of all assets of such
Plan allocable to such benefits as of such date, calculated as of the most
recent valuation date for such Plan by the Plan’s enrolled actuary using the
actuarial assumptions used to calculate the Plan’s minimum funding obligation
under ERISA.

“Unmatured Event of Default” means an event which would constitute an Event of
Default but for the requirement that notice be given or time elapse or both.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in
Section 11.19.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (f) of Section 5.15.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Accounting Terms and Principles.

(a) All accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time, applied on a basis consistent (except for changes concurred
in by the Borrower’s independent accountants or, in the case of the financial
statements required to be delivered pursuant to Section 8.01(f)(i), as
determined by the Borrower to be required in accordance with GAAP) with the
December 31, 2018 audited Consolidated financial statements of the Borrower and
its Consolidated Subsidiaries.

 

18



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein or in the other
Loan Documents, for purposes of calculating Consolidated EBITDA, Consolidated
Net Tangible Assets, Net Leverage Ratio or any other financial ratio or test, if
the sales revenue generated by any Person, business unit or assets acquired,
divested or liquidated, by the Borrower or any Subsidiary during such period in
the 12 months prior to such acquisition, divestiture or liquidation was
$25,000,000 or more, then all financial information of such person, business
unit or assets shall be included (or, in the case of a divestiture or
liquidation, excluded), on a pro forma basis for such period (assuming the
consummation of each such acquisition and the incurrence or assumption of any
Debt in connection therewith (or the consummation of such divestiture or
liquidation) as if such transaction had occurred on the first day of such
period) in accordance with Article 11 of Regulation S-X of the Securities and
Exchange Commission.

(c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in this Agreement, and either the
Borrower or the Majority Banks shall so request, the Administrative Agent, the
Banks and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Banks); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and each Bank financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

(d) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Debt or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Debt under Accounting Standards Codification
470-20 or 2015-03 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such Debt in
a reduced or bifurcated manner as described therein, and such Debt shall at all
times be valued at the full stated principal amount thereof.

(e) Notwithstanding anything to the contrary contained in Section 1.02(a),
whether a lease shall be treated as operating lease and not a capital lease or
finance lease will be determined in accordance with the principles set forth in
the definition of Capital Lease.

(f) Notwithstanding anything to the contrary contained herein or any
declassification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, no pro forma effect shall be given to
any discontinued operations (and the Consolidated EBITDA attributable to any
such Person, business, assets or operations shall not be excluded for any
purposes hereunder) until such disposition shall have been consummated.

SECTION 1.03. Other Interpretive Provisions. Unless the context otherwise
requires, (a) any pronoun shall include the corresponding masculine, feminine
and neuter forms; the words “include” and “including” shall be deemed to be
followed by the phrase “without limitation”; (c) any definition of or reference
to an agreement, instrument or other document (including this Agreement) shall
be construed to refer to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified; (d) any
reference to a Person shall be construed to include such Person’s successors and
permitted assigns; (e) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections hereof, and
Exhibits and Schedules hereto; (f) any

 

19



--------------------------------------------------------------------------------

reference to a law or regulation shall include all statutory and regulatory
provisions consolidating, amending, supplementing, replacing or interpreting
such law from time to time; (g) in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”; (h)
Section headings herein are included for convenience of reference only and shall
not affect the interpretation of this Agreement; and (i) any reference herein to
a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by a limited liability company, limited partnership or trust, or
an allocation of assets, rights, obligations or liabilities to a series of a
limited liability company, limited partnership or trust (or the unwinding of
such a division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person, and any division
of a limited liability company, limited partnership or trust shall constitute a
separate Person hereunder (and each division of any limited liability company,
limited partnership or trust that is a Subsidiary, joint venture or any other
like term shall also constitute such a Person or entity).

SECTION 1.04. Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Rate Advances is determined by reference to the Eurodollar Rate,
which is derived from the London interbank offered rate. The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Rate Advances. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 5.01(d) of
this Agreement, such Section 5.01(d) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Borrower,
pursuant to Section 5.01, in advance of any change to the reference rate upon
which the interest rate on Eurodollar Rate Advances is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Eurodollar Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 5.01(d), will be similar to, or produce the same value or
economic equivalence of, the Eurodollar Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

SECTION 1.05. Divisions. For all purposes under this Agreement and any other
Loan Document, in connection with any division or plan of division under
Delaware law (or any comparable event under a different jurisdiction’s laws):
(a) if any asset, right, obligation or liability of any Person becomes the
asset, right, obligation or liability of a different Person, then it shall be
deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized and acquired on the first date of its existence by
the holders of its Equity Interests at such time.

SECTION 1.06. Leverage Ratios. Notwithstanding anything to the contrary
contained herein, for purposes of calculating any leverage ratio herein in
connection with the incurrence of any Debt, there shall be no netting of the
cash proceeds proposed to be received in connection with the incurrence of such
Debt (but the application of such proceeds shall be given effect).

 

20



--------------------------------------------------------------------------------

ARTICLE II.

THE BORROWING FACILITY

SECTION 2.01. The Borrowing Facility. Each Bank severally agrees, on the terms
and conditions provided herein, to make Advances denominated in Dollars to the
Borrower from time to time on any Business Day during the period from the date
hereof to the Termination Date in an aggregate Dollar principal amount that will
not result in (a) such Bank’s Revolving Credit Exposure exceeding such Bank’s
Commitment or (b) the Aggregate Revolving Credit Exposure exceeding the
Aggregate Commitments. Subject to Section 5.01, each Borrowing (other than a
Swingline Loan) shall be in an aggregate amount equal to $20,000,000 (or a
higher integral multiple of $5,000,000), shall be made on the same day from the
Banks ratably according to their respective Commitments and shall consist of
Advances of the same Type. Within the limits of each Bank’s Commitment, the
Borrower may borrow Advances under this Section 2.01, maintain Advances
outstanding by continuing or Converting such Advances pursuant to Section 2.03,
or prepay Advances pursuant to Section 5.12, and re-borrow Advances under this
Section 2.01. The Aggregate Commitments to lend hereunder shall expire on the
Termination Date.

SECTION 2.02. Making the Advances. Each Borrowing (other than a Swingline Loan)
shall be requested by irrevocable written notice given by the Borrower to the
Administrative Agent not later than (i) 10:00 a.m. (Local Time) three
(3) Business Days prior to the proposed Borrowing Date (or, in the case of the
initial Advances, such lesser number of days to which the Administrative Agent
may agree), in the case of a Borrowing comprised of Eurodollar Rate Advances and
(ii) 9:00 a.m. (Chicago time) on the proposed Borrowing Date, in the case of a
Borrowing comprised of Base Rate Advances. Each notice of Borrowing pursuant to
this Section 2.02 (a “Notice of Borrowing”) shall be in substantially the form
of Exhibit 2.02 hereto, specifying the proposed Borrowing Date, Type of
Advances, aggregate amount of the proposed Borrowing and the Interest Period, if
any, and shall include such information as shall be required by Section 8.01(g).
The Administrative Agent shall in turn promptly notify each Bank by facsimile of
the date, applicable interest rate and aggregate amount of such Borrowing and
such Bank’s ratable portion of such Borrowing. Each Bank, for the account of its
Applicable Lending Office, shall, before 12:00 Noon (Chicago time) on the
Borrowing Date specified in the notice received from the Administrative Agent
pursuant to the preceding sentence, deposit such Bank’s ratable portion of such
Borrowing in same day funds to the Administrative Agent’s LS2 Incoming Clearing
Account No. 9008113381C3867 (ABA No. 021-000-021) (unless another account is
designated by the Administrative Agent for such purpose), Reference: Baxter
International Inc., maintained at 1 Chase Tower, Chicago, Illinois. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article VI, the Administrative Agent shall
make same day funds in the amount of such funds available to the Borrower by
2:00 p.m. (Local Time) on the date of Borrowing, at the account specified by the
Borrower in the applicable Notice of Borrowing.

SECTION 2.03. Method of Electing Interest Rates.

(a) The Advances included in each Borrowing (other than a Swingline Loan) shall
bear interest initially at the type of rate specified by the Borrower in the
applicable Notice of Borrowing. Thereafter, (A) Base Rate Advances shall
continue as Base Rate Advances unless such Advances are prepaid or Converted
into Eurodollar Rate Advances; and (B) subject to Article V, Eurodollar Rate
Advances shall continue as Eurodollar Rate Advances until the last day of the
Interest Period therefor, at which time such Advances shall be prepaid,
Converted to Base Rate Advances or continued as Eurodollar Rate Advances for a
new Interest Period. This Section shall not apply to Swingline Loans, which may
not be converted or continued.

 

21



--------------------------------------------------------------------------------

Each election by the Borrower to continue or Convert Advances shall be made by
delivering a notice (a “Notice of Interest Rate Election”) to the Administrative
Agent by not later than 10:00 a.m. (Local Time) at least three (3) Business Days
before the Conversion or continuation selected in such notice is to be
effective. If the Borrower shall fail to issue a Notice of Interest Rate
Election within three (3) Business Days prior to the end of any Interest Period
for Eurodollar Rate Advances (unless the Borrower shall have issued a notice of
prepayment in respect of the applicable Borrowing in accordance with
Section 5.12), the Advances comprising such Borrowing shall be Converted into
Base Rate Advances. A Notice of Interest Rate Election may, if it so specifies,
apply to only a portion of the aggregate principal amount of the relevant
Borrowing; provided that such portion is allocated ratably among the Advances
comprising such Borrowing and the portion to which such Notice of Interest Rate
Election applies, and the remaining portion to which it does not apply, are each
$20,000,000 or any larger multiple of $5,000,000.

(b) Each Notice of Interest Rate Election shall be substantially in the form of
Exhibit 2.03 hereto and shall specify:

(i) the Borrowing (or portion thereof) to which such notice applies;

(ii) the date on which the Conversion or continuation selected in such notice is
to be effective, which shall comply with subsection (a) above;

(iii) if the Advances comprising such Borrowing are to be Converted, the next
Type of Advances; and

(iv) the duration of the new Interest Period (if any).

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period. Each Notice of
Interest Rate Election shall be irrevocable when given by the Borrower.

(c) Upon receipt of a Notice of Interest Rate Election from the Borrower
pursuant to subsection (a) above, the Administrative Agent shall promptly notify
each Bank of the contents thereof.

(d) Upon the occurrence, and during the continuance, of an Event of Default, the
Administrative Agent may (and, at the direction of the Majority Banks, the
Administrative Agent shall) suspend the ability of the Borrower to continue, or
Convert Borrowings into, Eurodollar Rate Advances, and each continuation of or
Conversion into Eurodollar Rate proposed to occur during any such period of
suspension shall be a Conversion into Base Rate Advances. Such suspension shall
become effective upon notice thereof to the Borrower and each of the Banks, and
shall remain in effect until the Event of Default giving rise to such notice is
cured or waived.

SECTION 2.04. Required Payments. If at any time the Aggregate Revolving Credit
Exposure exceeds the Aggregate Commitments, the Borrower shall immediately repay
Advances, repay Swingline Loans, and/or cash collateralize any outstanding
Letters of Credit in an aggregate principal amount sufficient to cause the
remaining outstanding Advances, L/C Obligations and Swingline Loans not to
exceed the Aggregate Commitments.

 

22



--------------------------------------------------------------------------------

SECTION 2.05. Increase in Aggregate Commitment. From time to time after the
Closing Date, the Borrower may, at its option, seek to increase the Aggregate
Commitments by up to an aggregate amount of $1,000,000,000 (resulting in maximum
Aggregate Commitments of up to $3,000,000,000) upon at least three (3) Business
Days’ prior written notice to the Administrative Agent, which notice shall
specify the amount of any such increase (which shall not be less than
$100,000,000 or such lesser amount to which the Administrative Agent may agree)
and shall certify that no Event of Default or Unmatured Event of Default has
occurred and is continuing. After delivery of such notice, the Administrative
Agent or the Borrower, in consultation with the Administrative Agent, may offer
the increase (which may be declined by any Bank in its sole discretion) in the
total Commitments on either a ratable basis to the Banks or on a non pro-rata
basis to one or more Banks and/or to other banks or entities reasonably
acceptable to the Administrative Agent and the Borrower. No increase in the
total Commitments shall become effective until the existing or new Banks
extending such incremental Commitment amount and the Borrower shall have
delivered to the Administrative Agent a document in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which (i) any
such existing Bank agrees to the amount of its Commitment increase, (ii) any
such new Bank agrees to its Commitment amount and agrees to assume and accept
the obligations and rights of a Bank hereunder, (iii) the Borrower accepts such
incremental Commitments, (iv) the effective date of any increase in the
Commitments is specified and (v) the Borrower certifies that on such date the
conditions for a Credit Extension set forth in Section 6.02 are satisfied. Upon
the effectiveness of any increase in the total Commitments pursuant hereto,
(i) each Bank (new or existing) shall be deemed to have accepted an assignment
from the existing Banks, and the existing Banks shall be deemed to have made an
assignment to each new or existing Bank accepting a new or increased Commitment,
of an interest in each then outstanding Advance (in each case, on the terms and
conditions set forth in the Assignment and Acceptance) and (ii) the Swingline
Exposure and L/C Exposure of the existing and new Banks shall be automatically
adjusted such that, after giving effect to such assignments and adjustments, all
Revolving Credit Exposure hereunder is held ratably by the Banks in proportion
to their respective Commitments. Assignments pursuant to the preceding sentence
shall be made in exchange for, and substantially contemporaneously with the
payment to the assigning Banks of, the principal amount assigned plus accrued
and unpaid interest and Facility and Letter of Credit Fees. Payments received by
assigning Banks pursuant to this Section in respect of the principal amount of
any Eurodollar Rate Advance shall, for purposes of Section 11.04(b) be deemed
prepayments of such Credit Extension. Any increase of the total Commitments
pursuant to this Section shall be subject to receipt by the Administrative Agent
from the Borrower of such supplemental opinions, resolutions, certificates and
other documents as the Administrative Agent may reasonably request. No consent
of any Bank (other than the Banks agreeing to new or increased Commitments)
shall be required for any incremental Commitment provided or Advance made
pursuant to this Section 2.05.

ARTICLE III.

SWINGLINE LOANS

SECTION 3.01. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, each Swingline Bank
may, in its sole discretion, from the date hereof until the Termination Date
make Swingline Loans to the Borrower in an aggregate principal amount for all
Swingline Loans not to exceed $200,000,000 at any time outstanding that will not
result in (i) such Swingline Bank’s Revolving Credit Exposure exceeding its
Commitment or (ii) the Aggregate Revolving Credit Exposure exceeding the
Aggregate Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

 

23



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by irrevocable written notice, not later than 12:00 noon,
Local Time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the Swingline Bank that is requested to make such
Swingline Loan, the requested date (which shall be a Business Day) and amount
(which shall be $1,000,000 or a higher integral multiple of $500,000) of the
requested Swingline Loan. The Administrative Agent will promptly advise the
applicable Swingline Banks of any such notice received from the Borrower. Each
Swingline Bank shall make any requested Swingline Loan which, in its sole
discretion, it elects to make, available to the Borrower by means of a credit to
an account of the Borrower with the Administrative Agent designated for such
purpose by 3:00 p.m., Local Time, on the requested date of such Swingline Loan.

SECTION 3.02. Swingline Loan Participations. Any Swingline Bank may by written
notice given to the Administrative Agent require the Banks to acquire
participations in all or a portion of its Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Banks will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Bank, specifying in such notice such Bank’s
Applicable Percentage of such Swingline Loans. Each Bank hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by 12:00
noon, Local Time, on a Business Day no later than 5:00 p.m., Local Time, on such
Business Day and if received after 12:00 noon, Local Time, on a Business Day
shall mean no later than 10:00 a.m. Local Time on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of such
Swingline Bank such Bank’s Applicable Percentage of such Swingline Loans. Each
Bank acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of an Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Bank shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.02 with respect to Advances made by
such Bank (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Banks), and the Administrative Agent shall promptly pay to
such Swingline Bank the amounts so received by it from the Banks. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to such Swingline Banks. Any amounts received by a Swingline Bank from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by such Swingline Bank of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Banks that shall have made their payments
pursuant to this paragraph and to such Swingline Banks, as their interests may
appear; provided that any such payment so remitted shall be repaid to such
Swingline Bank or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

SECTION 3.03. Replacement of a Swingline Bank.

(a) Any Swingline Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Bank and the
successor Swingline Bank. The Administrative Agent shall notify the Banks of any
such replacement of a Swingline Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid interest accrued for the
account of the replaced Swingline Bank pursuant to Section 5.07(a). From

 

24



--------------------------------------------------------------------------------

and after the effective date of any such replacement, (x) the successor
Swingline Bank shall have all the rights and obligations of the replaced
Swingline Bank under this Agreement with respect to Swingline Loans made
thereafter and (y) references herein to the term “Swingline Bank” shall be
deemed to refer to such successor or to any previous Swingline Bank, or to such
successor and all previous Swingline Banks, as the context shall require. After
the replacement of a Swingline Bank hereunder, the replaced Swingline Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of a Swingline Bank under this Agreement with respect to Swingline Loans made by
it prior to its replacement, but shall not be required to make additional
Swingline Loans.

(b) Subject to the appointment and acceptance of a successor Swingline Bank, any
Swingline Bank may resign as a Swingline Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower and the Banks, in
which case, such Swingline Bank shall be replaced in accordance with
Section 3.03(a) above.

ARTICLE IV.

THE LETTER OF CREDIT FACILITY

SECTION 4.01. Obligation to Issue. Subject to the terms and conditions of this
Agreement and in reliance upon the representations, warranties and covenants of
the Borrower herein set forth, each Issuing Bank hereby severally agrees to
issue for the account of the Borrower through such Issuing Bank’s branches as it
and the Borrower may jointly agree, one or more Letters of Credit in accordance
with this Article IV, from time to time during the period commencing on the date
hereof and ending no later than five (5) Business Days prior to the Termination
Date. On the Closing Date, each Existing Letter of Credit shall be deemed to be
a Letter of Credit issued under and governed in all respects by the terms and
conditions of this Agreement, and each Bank shall participate in each Existing
Letter of Credit in an amount equal to its Applicable Percentage.

SECTION 4.02. Types and Amounts. No Issuing Bank shall have any obligation to
issue any Letter of Credit:

(a) if on the date of issuance, before or after giving effect to the Letter of
Credit requested hereunder, (i) the Aggregate Revolving Credit Exposure at such
time would exceed the Aggregate Commitments at such time, (ii) any Bank’s
Revolving Credit Exposure would exceed its Commitment, (iii) the aggregate
outstanding amount of the L/C Obligations would exceed $250,000,000 or (iv) the
outstanding amount of the L/C Obligations of such Issuing Bank would exceed its
L/C Commitment (unless otherwise agreed in writing by such Issuing Bank and
prompt notice of such agreement is given to the Administrative Agent);

(b) which has an expiration date (or date for payment of any draft presented
thereunder) later than the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any extension thereof,
one year after such extension) and (ii) the date that is five (5) Business Days
prior to the scheduled Termination Date (provided that any Letter of Credit with
a one-year tenor may contain customary automatic renewal provisions agreed upon
by the Borrower and the applicable Issuing Bank that provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referenced in this clause (ii)); provided, however, that an Issuing
Bank may issue a Letter of Credit which has an expiration date (or date for
payment of any draft presented thereunder) later than the date which is five
(5) Business Days immediately preceding the Termination Date (such date being
the “LC Collateral Trigger Date”) so long as on or before the LC Collateral
Trigger Date the Borrower has cash collateralized

 

25



--------------------------------------------------------------------------------

such Letter of Credit in an amount and pursuant to documentation satisfactory to
the applicable Issuing Bank (and, if such cash collateral has not been so
furnished by the Borrower prior to the LC Collateral Trigger Date, then on the
LC Collateral Trigger Date the Borrower shall deliver and pledge to the
applicable Issuing Bank such cash collateral in such amount). Notwithstanding
the foregoing, no Letter of Credit shall be issued which has an expiration date
that is more than one (1) year beyond the Termination Date; or

(c) if the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally.

SECTION 4.03. Conditions.

(a) In addition to being subject to the satisfaction of the conditions contained
in Sections 6.01 and 6.02, the obligation of an Issuing Bank to issue any Letter
of Credit is subject to the satisfaction in full of the following conditions:

(i) the Borrower shall have delivered to the applicable Issuing Bank (with a
copy to the Administrative Agent) an L/C Application in the manner prescribed in
Section 4.04, and the proposed Letter of Credit shall be reasonably satisfactory
to such Issuing Bank as to form and content; and

(ii) as of the date of issuance, no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit and no
law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit or shall impose upon the Issuing Bank with
respect to any Letter of Credit any restriction or reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated) or any
unreimbursed loss, cost or expense which was not applicable, in effect and known
to the Issuing Bank as of the date of this Agreement and which the Issuing Bank
in good faith deems material to it.

(b) No Issuing Bank shall extend, renew, or amend any Letter of Credit unless
the requirements of this Section 4.03 are met as though a new Letter of Credit
were then being requested and issued.

(c) Notwithstanding anything herein to the contrary, no Issuing Bank shall have
an obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person or any activity or business in any
Sanctioned Country, in each case, in violation of applicable Sanctions or
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement.

SECTION 4.04. Procedure for Issuance of Letters of Credit.

(a) Prior to the issuance of each Letter of Credit, and as a condition of such
issuance, the Borrower shall deliver to the Issuing Bank (with a copy to the
Administrative Agent) an L/C Application signed by the Borrower, together with
such other documents or items as may be required pursuant to the terms thereof.
Unless the Issuing Bank shall otherwise agree, each Letter of Credit shall be
issued no earlier than two (2) Business Days after delivery of the foregoing

 

26



--------------------------------------------------------------------------------

documents, which delivery may be by the Borrower to the Issuing Bank by
facsimile transmission, telex or other electronic means followed by delivery of
executed originals within five (5) days thereafter. The documents so delivered
shall be in compliance with the requirements set forth in Sections 4.02 and
4.03, and shall specify therein (i) the stated amount of the Letter of Credit
requested, (ii) the effective date of issuance of such requested Letter of
Credit, which shall be a Business Day, (iii) the date on which such requested
Letter of Credit is to expire, which shall be a Business Day not later than five
(5) Business Days prior to the Termination Date, except as permitted in
Section 4.02(ii), and (iv) the aggregate amount of L/C Obligations which are
outstanding and which will be outstanding after giving effect to the requested
Letter of Credit issuance. Subject to the terms and conditions of Sections 4.02
and 4.03, and provided that the applicable conditions set forth in Sections 6.01
and 6.02 shall, to the knowledge of the Issuing Bank, have been satisfied, the
Issuing Bank shall, on the requested date, issue a Letter of Credit on behalf of
the Borrower in accordance with the Issuing Bank’s usual and customary business
practices (and a copy of such issued Letter of Credit shall be delivered by the
Issuing Bank to the Administrative Agent). In addition, any amendment of an
Existing Letter of Credit that has the effect of increasing the face amount
thereof or extending the expiration date thereof shall be deemed to be an
issuance of a new Letter of Credit and shall be subject to the requirements of
this Section 4.04.

(b) The applicable Issuing Bank shall give the Administrative Agent written or
telex notice of the issuance of a Letter of Credit; provided, however, that the
failure to provide such notice shall not result in any liability on the part of
such Issuing Bank.

(c) Notwithstanding anything contained in any L/C Application or any document
executed in connection therewith to the contrary, in the event any term or
provision of such L/C Application or other document is inconsistent with any
term or provision of this Agreement, the terms and provisions of this Agreement
shall control and prevail.

SECTION 4.05. Letter of Credit Participation. Unless a Bank shall have notified
the Issuing Bank, prior to its issuance of a Letter of Credit, that any
applicable condition precedent set forth in Sections 6.01 or 6.02 had not then
been satisfied, immediately upon the issuance of each other Letter of Credit
hereunder, each Bank shall be deemed to have automatically, irrevocably and
unconditionally purchased and received from the applicable Issuing Bank an
undivided interest and participation in and to such Letter of Credit, the
obligations of the Borrower in respect thereof, and the liability of such
Issuing Bank thereunder (collectively, as to each Bank, an “L/C Interest”) in an
amount equal to the amount available for drawing under such Letter of Credit
multiplied by such Bank’s Applicable Percentage. Each Issuing Bank will notify
each Bank that has a Commitment promptly upon presentation to it of an L/C Draft
or upon any other draw under a Letter of Credit. On or before the Business Day
on which an Issuing Bank makes payment of each such L/C Draft or, in the case of
any other draw on a Letter of Credit, on demand by the Administrative Agent,
each Bank shall make payment to the Administrative Agent, for the account of the
applicable Issuing Bank, in immediately available funds in an amount equal to
the amount of the payment under the L/C Draft or other draw on the Letter of
Credit multiplied by such Bank’s Applicable Percentage. Except to the extent set
forth in the last sentence of this Section 4.05, the obligation of each Bank to
reimburse the Issuing Banks under this Section 4.05 shall be unconditional,
continuing, irrevocable and absolute without counterclaim or set-off; provided,
however, the obligation of each Bank shall not extend to payments made under a
Letter of Credit resulting from the Issuing Bank’s gross negligence or willful
misconduct in honoring any L/C Draft. In the event that any Bank fails to make
payment to the Administrative Agent of any amount due under this Section 4.05,
the Administrative Agent shall be entitled to receive, retain and apply against
such obligation the principal and interest otherwise payable to such Bank
hereunder until the Administrative Agent receives such payment from such Bank or
such obligation is otherwise fully satisfied, and such Bank shall pay to the
Administrative Agent, for the account of the

 

27



--------------------------------------------------------------------------------

applicable Issuing Bank, interest on the amount of such Bank’s outstanding
obligation at the NYFRB Rate; provided, however, that nothing contained in this
sentence shall relieve such Bank of its obligation to reimburse the applicable
Issuing Bank for such amount in accordance with this Section 4.05.
Notwithstanding the foregoing, no Bank shall have any reimbursement, payment or
other obligation with respect to any cash collateralized Letter of Credit issued
pursuant to the proviso in Section 4.02(b)(ii) hereof.

SECTION 4.06. Reimbursement Obligation. The Borrower agrees unconditionally,
irrevocably and absolutely to pay to the Administrative Agent, for the account
of the Banks, the amount of each drawing made under or pursuant to a Letter of
Credit (such obligation of the Borrower to reimburse the Administrative Agent
for a drawing made under a Letter of Credit, a “Reimbursement Obligation” with
respect to such Letter of Credit) plus all other charges and expenses with
respect thereto specified in Section 4.07 or in the applicable L/C Application.
Such payment shall be made not later than 12:00 noon, Local Time, on the date
that such drawing is made, if the Borrower shall have received notice of such
drawing prior to 10:00 a.m., Local Time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt. If the Borrower at any time fails to repay a
Reimbursement Obligation pursuant to this Section 4.06, the Borrower shall be
deemed to have elected to borrow under a Borrowing, as of the date of the
drawing giving rise to the Reimbursement Obligation and equal in amount to the
amount of the unpaid Reimbursement Obligation. Such Borrowing shall be made
automatically, without notice, without any requirement to satisfy the conditions
precedent otherwise applicable to a Borrowing and without regard to minimum
amounts or integral multiples of any amount otherwise required for a Borrowing.
Such Borrowing shall be comprised of Base Rate Advances made by the Banks, each
Advance being in the amount of the portion of the related drawing that shall
have been funded by the applicable Bank. The proceeds of such Borrowing shall be
used to repay such Reimbursement Obligation. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

SECTION 4.07. Issuing Bank Charges. In addition to the fees described in
Section 5.04(b), the Borrower agrees to pay to each Issuing Bank, (i) on the
date of issuance of each Letter of Credit (or on such other date as may be
agreed between the Borrower and the applicable Issuing Bank), a fronting fee in
respect of such Letter of Credit in a separately agreed amount, and (ii) all
reasonable and customary fees and other issuance, amendment, document
examination, negotiation and presentment expenses and related charges in
connection with the issuance, amendment, presentation of L/C Drafts, and the
like customarily charged by the Issuing Banks with respect to Letters of Credit,
including standard commissions, payable promptly following delivery to the
Borrower of each invoice in respect of any such amount. The Existing Letters of
Credit shall not be subject to the charges described herein to the extent such
charges are duplicative of charges paid with respect thereto pursuant to the
Existing Credit Agreement.

SECTION 4.08. Issuing Bank Reporting Requirements. In addition to the notices
required by Section 4.04(b), each Issuing Bank shall, no later than the tenth
Business Day following the last day of each month, provide to the Administrative
Agent, upon the Administrative Agent’s request, schedules, in form and substance
reasonably satisfactory to the Administrative Agent, showing the date of issue,
account party, amount, expiration date and the reference number of each Letter
of Credit issued by it outstanding at any time during such month and the
aggregate amount payable by the Borrower during such month. In addition, upon
the request of the Administrative Agent, each Issuing Bank shall furnish to the

 

28



--------------------------------------------------------------------------------

Administrative Agent copies of any Letter of Credit to which the Issuing Bank is
party and such other documentation as may reasonably be requested by the
Administrative Agent. Upon the request of any Bank, the Administrative Agent
will provide to such Bank information concerning such Letters of Credit.

SECTION 4.09. Indemnification; Exoneration.

(a) In addition to amounts payable as elsewhere provided in this Article IV, the
Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, each Issuing Bank and each Bank from and against any and
all liabilities and costs which the Administrative Agent, such Issuing Bank or
such Bank may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit other than as a result of the gross
negligence or willful misconduct of the Issuing Bank as determined in a
non-appealable judgment by a court of competent jurisdiction, or (ii) the
failure of the applicable Issuing Bank to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority (all such acts or
omissions herein called “Governmental Acts”).

(b) As among the Borrower, the Banks, the Administrative Agent and the Issuing
Banks, the Borrower assumes all risks of the acts and omissions of, or misuse of
each Letter of Credit by, the beneficiary of such Letter of Credit. In
furtherance and not in limitation of the foregoing, neither the Administrative
Agent, any Issuing Bank nor any Bank shall be responsible for (unless caused by
its gross negligence or willful misconduct): (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any other party in connection with the application for and issuance of the
Letters of Credit, even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of a Letter of
Credit to comply duly with conditions required in order to draw upon such Letter
of Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, facsimile, email or other similar form of
electronic transmission or otherwise; (v) errors in interpretation of technical
trade terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (vii) the misapplication by the beneficiary of a Letter of
Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) any consequences arising from causes beyond the control of the
Administrative Agent, the Issuing Banks and the Banks, including any
Governmental Acts. None of the above shall affect, impair, or prevent the
vesting of any Issuing Bank’s rights or powers under this Section 4.09.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, put the applicable Issuing Bank, the Administrative Agent or any
Bank under any resulting liability to the Borrower or relieve the Borrower of
any of its obligations hereunder to any such Person.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 4.09 shall survive the payment in full of the Advances and other
obligations hereunder, the termination of the Letters of Credit and the
termination of this Agreement.

 

29



--------------------------------------------------------------------------------

SECTION 4.10. Replacement and Resignation of an Issuing Bank.

(a) An Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Banks of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 5.04(b). From and after the effective
date of any such replacement, (x) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (y) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit or extend or otherwise
amend any existing Letter of Credit.

(b) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Banks, in which
case, such resigning Issuing Bank shall be replaced in accordance with
Section 4.10(a) above.

ARTICLE V.

GENERAL TERMS

SECTION 5.01. Illegality; Interest Rate Inadequate or Unfair. The obligation of
each Bank to extend an Advance on the date therefor is subject to the following:

(a) If, after the date of this Agreement, the adoption of any applicable law,
rule or regulation, or any change therein, or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank (or its Eurodollar Lending Office) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Bank (or its Eurodollar Lending Office) to make, maintain or fund its Eurodollar
Rate Advances, such Bank shall so notify the Administrative Agent. The
Administrative Agent and such Bank shall forthwith give notice thereof to the
other Banks and the Borrower, whereupon until such Bank notifies the Borrower
and the Administrative Agent that the circumstances giving rise to such
suspension no longer exist, the obligation of such Bank to make (or continue or
Convert other Advances into) Eurodollar Rate Advances shall be suspended and
each Eurodollar Rate Advance that such Bank shall thereafter be required to make
(or continue or Convert into) hereunder shall be made as (or continued as or
Converted into) a Base Rate Advance, which Base Rate Advance shall be made (or
continued or Converted) on the same day as the Eurodollar Rate Advances made (or
continued or Converted into) by the other Banks and comprising the balance of
such Borrowing. If such Bank (A) shall determine that it may not lawfully
continue to maintain an outstanding Eurodollar Rate Advance until the last day
of the current Interest Period therefor, (B) shall so specify in a written
notice to the Borrower and the Administrative Agent and (C) shall deliver to the
Borrower and the Administrative Agent an opinion of counsel concurring in such
determination (unless three (3) or more Banks have reached a similar
determination, in which case no such opinion shall be required), then the
Borrower shall, on the last Business Day on which such Bank may lawfully
continue such

 

30



--------------------------------------------------------------------------------

Advance as a Eurodollar Rate Advance, Convert in full the then outstanding
principal amount of such Eurodollar Rate Advance into a Base Rate Advance in an
equal principal amount (on which interest and principal shall be payable
contemporaneously with the related Eurodollar Rate Advances of the other Banks).

(b) If, with respect to Borrowings to consist of Eurodollar Rate Advances
(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon all parties hereto) that by reason of circumstances
affecting generally the London interbank market and after using its best efforts
to ascertain the interest rate applicable to the Eurodollar Rate Advances,
adequate and reasonable means do not exist for ascertaining such applicable rate
for the requested Interest Period (including because the Eurodollar Screen Rate
is not available or published on a current basis) or (ii) by the Eurodollar
Business Day before the first day of any Interest Period in respect of a
Borrowing to consist of Eurodollar Rate Advances, the Administrative Agent shall
have received notice from the Majority Banks that after using their respective
best efforts to obtain deposits in Dollars, such deposits are not available to
such Banks (as such best efforts and unavailability are conclusively certified
in writing to the Administrative Agent and the Borrower) in the ordinary course
of business in the London interbank market, in sufficient amounts to make their
respective Eurodollar Rate Advances, then, in each case, the Administrative
Agent shall by 12:00 Noon (Chicago time) on such Business Day notify the
Borrower of such event, and the right of the Borrower to select Eurodollar Rate
Advances for such Borrowing or any subsequent Borrowing (and the right of the
Borrower to Convert Advances into Eurodollar Rate Advances) shall be suspended
until the Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist. The obligation of the
Banks to make Eurodollar Rate Advances in connection with such Notice of
Borrowing shall thereupon terminate, and each Bank shall extend a Base Rate
Advance to the Borrower in lieu of the originally requested Eurodollar Rate
Advance, which Base Rate Advance shall be made on the date specified in the
original Notice of Borrowing. In the case of an outstanding Notice of Interest
Rate Election at the time any such suspension shall occur, such Notice shall be
deemed amended, without any further action on the part of the Borrower, to
request that the Advances specified therein continue as or be Converted to Base
Rate Advances.

(c) If the Majority Banks shall, by 11:00 a.m. (Chicago time) on the Eurodollar
Business Day before the first day of any Interest Period in respect of a
Borrowing to consist of Eurodollar Rate Advances, notify the Administrative
Agent and the Borrower (setting forth in writing the reasons therefor) that the
Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing will not
adequately reflect the cost to such Banks of making or funding their respective
Eurodollar Rate Advances for such Interest Period, the right of the Borrower to
select Eurodollar Rate Advances for such proposed Interest Period or any
subsequent Interest Period shall be suspended until the Administrative Agent
shall notify the Borrower and the Banks that the circumstances causing such
suspension no longer exist. The obligation of the Banks to make Eurodollar Rate
Advances in connection with such Notice of Borrowing shall thereupon terminate
and each Bank shall extend a Base Rate Advance to the Borrower in lieu of the
originally requested Eurodollar Rate Advance, which Base Rate Advance shall be
made on the date specified in the original Notice of Borrowing. In the case of
an outstanding Notice of Interest Rate Election at the time any such suspension
shall occur, such Notice shall be deemed amended, without any further action on
the part of the Borrower, to request that the Advances specified therein be
Converted to Base Rate Advances.

(d) Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 5.01(b) have arisen and such
circumstances are unlikely to be temporary or (ii) the

 

31



--------------------------------------------------------------------------------

circumstances set forth in Section 5.01(b) have not arisen but any of (w) the
supervisor for the administrator of the Eurodollar Screen Rate has made a public
statement that the administrator of the Eurodollar Screen Rate is insolvent (and
there is no successor administrator that will continue publication of the
Eurodollar Screen Rate), (x) the administrator of the Eurodollar Screen Rate has
made a public statement identifying a specific date after which the Eurodollar
Screen Rate will permanently or indefinitely cease to be published by it (and
there is no successor administrator that will continue publication of the
Eurodollar Screen Rate), (y) the supervisor for the administrator of the
Eurodollar Screen Rate has made a public statement identifying a specific date
after which the Eurodollar Screen Rate will permanently or indefinitely cease to
be published or (z) the supervisor for the administrator of the Eurodollar
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Eurodollar Screen Rate may no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the Eurodollar Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Eurodollar Margin); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 11.01, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five
(5) Business Days of the date notice of such alternate rate of interest (along
with the amendment to this Agreement giving effect to the changes hereto in
respect of such alternate rate of interest) is provided to the Banks, a written
notice from the Majority Banks stating that such Majority Banks object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this Section 5.01(d) (but, (A) in the case of the circumstances described
in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of
this Section 5.01(d), only to the extent the Eurodollar Screen Rate for such
Interest Period is not available or published at such time on a current basis
and (B) in the case of the circumstances described in clause (ii)(z) of the
first sentence of this Section 5.01(d), only to the extent the specific date
referred to in such clause has occurred), (x) any Notice of Interest Rate
Election that requests the conversion of any Advance to, or continuation of any
Advance as, a Eurodollar Rate Advance shall be ineffective and (y) if any Notice
of Borrowing requests a Eurodollar Rate Advance, such Advance shall be made as
an Base Rate Advance.

SECTION 5.02. Effect of Notice of Borrowing; Maximum Number of Borrowings.

(a) Subject to Section 5.01, each Notice of Borrowing and Notice of Interest
Rate Election shall be in writing and be irrevocable and binding on the
Borrower.

(b) A Notice of Borrowing shall be rejected by the Administrative Agent, and the
Banks shall have no obligation to extend any Advances that may be requested in
such Notice of Borrowing, if after giving effect to the Borrowing requested in
such Notice of Borrowing there would then be more than fifteen (15) Borrowings
outstanding (excluding Swingline Loans).

SECTION 5.03. Effect of Failure to Borrow or Fund.

(a) In the case of any Borrowing which the related Notice of Borrowing specifies
is to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify
each Bank against all direct out-of-pocket losses and reasonable expenses
incurred by such Bank as a result of any failure

 

32



--------------------------------------------------------------------------------

by the Borrower to fulfill on or before the date specified for such Borrowing
the applicable conditions set forth in Article VI to the extent of all direct
out-of-pocket losses and reasonable expenses incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Bank to
fund the Advance to be made by such Bank as part of such Borrowing when such
Advance, as a result of such failure, is not made on such date. The Borrower
shall not be liable to any Bank under this Section 5.03(a) with respect to
consequential damages or loss of anticipated profits arising or incurred by such
Bank in connection with the Borrower’s failure to fulfill timely the applicable
conditions set forth in Article VI.

(b) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing (or, in the case of any Borrowing comprised of Base
Rate Advances, prior to 12:00 Noon (Chicago time) on the date of such Borrowing)
that such Bank will not make available to the Administrative Agent such Bank’s
ratable portion of such Borrowing, the Administrative Agent may assume that such
Bank has made such portion available to the Administrative Agent on the date of
such Borrowing in accordance with the terms of Section 2.02, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Bank shall not have so made such ratable portion available to the Administrative
Agent, such Bank and the Borrower severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (ii) in the case of such Bank, the NYFRB
Rate. If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Advance as part of
such Borrowing for purposes of this Agreement.

(c) The failure of any Bank to make any Advance required to be made by it as
part of any Borrowing shall not relieve any other Bank of its obligation
hereunder to make its Advance on the date of such Borrowing, but no Bank shall
be responsible for the failure of any other Bank to make the Advance to be made
by such other Bank on the date of any Borrowing.

SECTION 5.04. Fees and Certain Credit Rating Determinations.

(a) Facility Fees. The Borrower agrees to pay to the Administrative Agent for
the ratable account of the Banks a facility fee (the “Facility Fee”) based on
the average daily amount of each Bank’s portion of the Aggregate Commitments
(whether used or unused) and, after the termination of the Commitments, upon
each Bank’s Applicable Percentage of any remaining outstanding Revolving Credit
Exposure, in each case in accordance with Schedule 5.

The Facility Fee shall begin accruing on the date hereof and shall be payable
quarterly, in arrears, not later than the fifteenth (15th) day following the
last day of each January, April, July and October, on the Termination Date and,
if applicable, thereafter on demand; provided that if any Bank ceases to be a
party hereto prior to the Termination Date, accrued and unpaid Facility Fees
payable to such Bank shall be paid on the date such Bank’s Commitment is reduced
to zero.

(b) Letter of Credit Fees. In addition to the fees described in Section 4.07,
the Borrower agrees to pay to the Administrative Agent for the account of each
Bank a letter of credit fee (the “Letter of Credit Fee”), in respect of any
period, at the Letter of Credit Fee Rate on the average daily aggregate amount
of such Bank’s L/C Exposure during such period.

 

33



--------------------------------------------------------------------------------

Accrued and unpaid Letter of Credit Fees shall be payable, in arrears, (i) on
the fifteenth (15th) day following the last day of each January, April, July and
October, (ii) on the Termination Date and (iii) thereafter on demand; provided
that (a) if any Bank ceases to be a party hereto prior to the Termination Date,
accrued and unpaid Letter of Credit Fees payable to such Bank shall be paid on
the date such Bank’s Commitment is reduced to zero; and (b) if any Letter of
Credit is cash collateralized pursuant to Section 4.02(b) (a “Collateralized
LC”), then accrued and unpaid Letter of Credit Fees on such Collateralized LC
shall not be payable on the Termination Date, but shall continue to be payable
as provided in clause (i) above and also shall be payable on the date of the
expiration or termination of such Collateralized LC.

SECTION 5.05. Reduction of the Commitments. The Borrower may, upon at least
three (3) Business Days’ written notice to the Administrative Agent, terminate
in whole or reduce ratably in part the respective Commitments of the Banks on a
permanent basis; provided that (i) any such reduction shall not cause the
Aggregate Commitments to be less than the Aggregate Revolving Credit Exposure at
such time, and (ii) in the case of any partial reduction of the Commitments,
such partial reduction shall be in an aggregate amount not less than the lesser
of (A) $20,000,000 (or an integral multiple of $5,000,000 in excess thereof) and
(B) the amount by which the Aggregate Commitments exceed the Aggregate Revolving
Credit Exposure at such time. Such notice of termination or reduction may be
conditioned on the effectiveness of other credit facilities, an acquisition,
investment, Change of Control or any other financing or sale transaction.

SECTION 5.06. Repayment. The Borrower hereby unconditionally promises to pay
(i) to the Administrative Agent for the account of each Bank the then unpaid
principal amount of each Advance (other than a Swingline Loan) on the
Termination Date and (ii) to the Administrative Agent for the account of the
applicable Swingline Banks the then unpaid principal amount of each Swingline
Loan on the earlier of the Termination Date and the fifth Business Days after
such Swingline Loan is made; provided that on each date that a Borrowing is
made, the Borrower shall repay all Swingline Loans then outstanding and the
proceeds of any such Borrowing shall be applied by the Administrative Agent to
repay any Swingline Loans outstanding.

SECTION 5.07. Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Bank from the date of such Advance until
such principal amount shall be paid in full at the following rates per annum:

(a) Base Rate Advances and Swingline Loans. If such Advance is a Base Rate
Advance or a Swingline Loan, a rate per annum equal at all times for such
Advance to the Base Rate in effect from time to time plus the Applicable Base
Rate Margin (such rate to change when and as the Base Rate or the Applicable
Base Rate Margin changes) or, in the case of a Swingline Loan prior to the Banks
funding their participations therein, at such other rate as may be agreed
between the Borrower and the applicable Swingline Bank. Interest on all Base
Rate Advances and Swingline Loans shall be paid quarterly in arrears on the last
day of January, April, July and October and at final maturity (whether due to
acceleration or otherwise) and thereafter upon demand or, in the case of a
Swingline Loan prior to the Banks funding their participations therein, at such
other times as may be agreed between the Borrower and the applicable Swingline
Bank.

(b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during each Interest Period for such Advance
to the Eurodollar Rate for such Interest Period plus the Applicable Eurodollar
Margin (such rate to change when and as the Applicable Eurodollar Margin
changes), payable in arrears on (i) the last day of such Interest Period (and,
if such Interest Period has a duration of more than three (3) months, on the
date during such Interest Period which occurs three (3) months after the first
day of such Interest Period) and (ii) on any date such Eurodollar Rate Advance
shall be Converted or repaid (whether due to acceleration or otherwise), on the
principal amount so Converted or repaid.

 

34



--------------------------------------------------------------------------------

SECTION 5.08. Additional Interest on Eurodollar Rate Advances.

(a) The Borrower shall pay to each Bank, so long as such Bank shall be required
under regulations of the Board to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities, additional
interest on the unpaid principal amount of each Eurodollar Rate Advance of such
Bank, from the date of such Advance until such principal amount is paid in full,
at an interest rate per annum equal at all times during each Interest Period for
such Advance to the remainder obtained by subtracting (i) the Eurodollar Rate
for such Interest Period from (ii) the rate obtained by dividing the applicable
rate referred to in clause (i) above by a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage of such Bank for such Interest Period,
payable on each date on which interest is payable on such Advance.

(b) For so long as any Bank is required to make special deposits with or comply
with reserve assets, liquidity, cash margin or other requirements of any
monetary or other authority (including any such requirement imposed by the Bank
of England, the Financial Services Authority, the European Central Bank, any
other central bank or the European System of Central Banks, but excluding
requirements reflected in the Eurodollar Rate Reserve Percentage) in respect of
any of such Bank’s Eurodollar Rate Advances, such Bank shall be entitled to
require the Borrower to pay, contemporaneously with each payment of interest on
each of such Bank’s Advances subject to such requirements, additional interest
on such Advance at a rate per annum specified by such Bank to be the actual cost
to such Bank of complying with such requirements in relation to such Advance.

(c) Any additional interest owed to a Bank pursuant to subsection (a) or (b)
above shall be determined by such Bank (and the amount so determined shall be
prima facie evidence of the amount owed pursuant to the applicable subsection,
which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with similarly situated customers of the
applicable Bank under agreements having provisions similar to this Section 5.08
after consideration of such factors as such Bank then reasonably determines to
be relevant), and such Bank shall deliver written notice thereof to the Borrower
through the Administrative Agent; provided that in the case of any such required
reserves, special deposits or other requirements referred to in subsection
(a) or (b) above that are imposed after the date of this Agreement, the Borrower
shall not be required to compensate a Bank pursuant to this Section for any
additional interest incurred more than 120 days prior to the date that such Bank
notifies the Borrower of such required reserves, special deposits or other
requirements and of such Bank’s intention to claim compensation therefor;
provided, further, that, if any of the above referenced requirements are
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof. Any amount payable to a Bank
pursuant to this Section 5.08 shall be paid to the Administrative Agent for the
account of such Bank.

SECTION 5.09. Interest on Overdue Principal. If any amount of principal is not
paid when due (whether at stated maturity, by acceleration or otherwise), that
amount of principal shall bear interest, from the date on which such amount is
due until such amount is paid in full, payable on demand, at a rate per annum
equal at all times to two percent (2%) per annum above the interest rate in
effect from time to time with respect to the applicable Advance.

SECTION 5.10. Interest Rate Determinations. The Administrative Agent shall give
prompt notice to the Borrower and the Banks of any applicable interest rate
determined by the Administrative Agent for purposes of Section 5.07 and the
applicable interest rate under Section 5.07(b).

 

35



--------------------------------------------------------------------------------

SECTION 5.11. Performance of Banks’ Obligations. Each Bank shall use
commercially reasonable efforts to keep apprised of all events and circumstances
(a) that would excuse or prohibit such Bank from performing its obligation to
make (or to Convert Advances into) Eurodollar Rate Advances hereunder pursuant
to Section 5.01(a), or (b) that would permit such Bank to demand additional
interest or increased costs pursuant to Section 5.08 or Section 5.13. Such Bank
shall, as soon as practicable after becoming aware of any such event or
circumstance, use commercially reasonable efforts, to the extent permitted by
law, to perform its obligations to make Eurodollar Rate Advances through another
office or lending office, and with respect to increased costs or additional
interest, to reduce such increased costs or additional interest (if the use of
such other office or lending office or such reduction would not adversely affect
the performance of such obligations or repayment of the Advances or result in,
in any material respect, any increased cost, loss, liability or other material
disadvantage to such Bank in such Bank’s reasonable judgment), in either case if
by taking the action contemplated by the foregoing, such event or circumstance
would cease to exist.

SECTION 5.12. Optional Prepayments.

(a) The Borrower may prepay Borrowings without penalty upon written notice to
the Administrative Agent given not later than 9:00 a.m. (Chicago time) on
(i) the proposed date of prepayment of Borrowings comprised solely of Base Rate
Advances and (ii) the date one Business Day prior to the proposed date of
prepayment of Borrowings comprised solely of Eurodollar Rate Advances, stating
in such notice the proposed date and aggregate principal amount of the
prepayment, and if such notice is given, the Borrower shall prepay the
outstanding principal amount of the Advances made as part of the same Borrowing
in whole or, in the case of a Borrowing comprised solely of Base Rate Advances,
ratably in part, by paying the principal amount to be prepaid together with
accrued interest thereon and other amounts then due and owing, if any, hereunder
to the date of prepayment; provided that each partial prepayment shall be in an
amount equal to $20,000,000 or a higher integral multiple of $5,000,000 (or,
with respect to Swingline Loans, in an aggregate amount equal to $1,000,000 (or
a higher integral multiple of $500,000); provided, further, that if any
Borrowing made pursuant to Section 4.06 does not meet the minimum amount or
integral multiple requirements for prepayments set forth above, then the next
prepayment pursuant to this Section 5.12 shall be in an amount that will cause
each outstanding Borrowing (other than any Swingline Loan) to be in an aggregate
amount equal to $20,000,000 or a higher integral multiple of $5,000,000. Such
notice of prepayment may be conditioned on the effectiveness of other credit
facilities, an acquisition, investment, Change of Control or any other financing
or sale transaction. Each such optional prepayment shall be applied to prepay
ratably the Advances of the several Banks included in such Borrowing. If the
Borrower prepays any Borrowing consisting of Eurodollar Rate Advances on any day
other than the last day of an Interest Period therefor, the Borrower shall
reimburse each Bank for any losses, costs and expenses contemplated in
Section 11.04(b).

(b) Upon receipt of a notice of prepayment pursuant to this Section 5.12, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share, if any, of such prepayment.

SECTION 5.13. Increased Costs. Subject to Section 5.11, if, after the date of
this Agreement, any of the following (a “Change in Law”) shall occur:

(a) due to either (i) the introduction of or any change (other than any change
by way of imposition or increase of reserve requirements included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having

 

36



--------------------------------------------------------------------------------

the force of law), either (x) there shall be any increase in the cost to any
Bank of agreeing or committing to make or making, funding or maintaining any
Advances (including any participations in Swingline Loans) hereunder or issuing
or participating in any Letter of Credit or (y) any Recipient shall be subject
to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(b) either (i) the introduction of or any change in or in the interpretation of
any law, rule, regulation or guideline adopted after the date hereof and arising
out of the July 1988 report of the Basel Committee on Banking Regulation and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards” or (ii) compliance by any Bank with any law or
regulation, or with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), affects or
would affect the amount of capital or liquidity required or expected to be
maintained by such Bank or any corporation controlling such Bank and such Bank
determines that the amount of such capital or liquidity is increased by or based
upon the existence of such Bank’s commitment to lend hereunder and other
commitments of this type, or upon the making or funding of its Advances
(including any participations in Swingline Loans) hereunder or upon the issuing
or maintaining of its L/C Interest hereunder,

then the Borrower shall from time to time, upon written demand by such Bank
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank, within 120 days after such
written demand, additional amounts sufficient to (i) in the case of any of the
events described in clause (a) above, reimburse such Bank for such increased
cost, such increased cost to be determined by such Bank using its customary
methods therefor (and, if such Bank uses from time to time more than one such
method, the method chosen for application hereunder shall be that method which
most accurately determines such increased cost), and (ii) in the case of any of
the events described in clause (b) above, compensate such Bank in light of such
circumstances, to the extent such Bank reasonably determines such increase in
capital or liquidity to be allocable to the existence of such Bank’s commitment
to lend or maintain Advances or to issue or maintain its L/C Interests
hereunder. A certificate as to any such amount (demonstrating, in reasonable
detail, the calculations used by such Bank to determine such amount), submitted
to the Borrower and the Administrative Agent by such Bank, shall be prima facie
evidence thereof. Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued or implemented.

Failure or delay on the part of any Bank or Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Bank’s or Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Bank or Issuing Bank pursuant to this Section for
any increased costs incurred or reductions suffered more than 120 days prior to
the date that such Bank or Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Bank’s or Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

37



--------------------------------------------------------------------------------

SECTION 5.14. Payments and Computations.

(a) The Borrower shall make all payments hereunder in Dollars. All payments
hereunder shall be made to the Administrative Agent at (except as set forth in
the next sentence) the Administrative Agent’s address specified in
Section 11.02, or at any other Applicable Lending Office of the Administrative
Agent specified in writing by the Administrative Agent to the Borrower, and, in
the case of Borrowings, shall be applied ratably by the Administrative Agent
among the Banks. The Administrative Agent is hereby authorized to charge the
Borrower’s account with the Administrative Agent, after notice to the Borrower
of the amount to be charged, for each payment of principal, interest and fees as
such payment becomes due. The Administrative Agent will promptly thereafter
cause to be distributed like funds relating to such payment ratably (in
accordance with all like obligations then due and payable to which such payment
relates) to the Banks for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Bank, to such Bank for the account of its Applicable Lending Office, in each
case to be applied in accordance with the terms of this Agreement.

(b) All computations of interest based on the Base Rate shall, to the extent
such Base Rate is determined by reference to the Prime Rate, be made on the
basis of a year of 365 or 366 days, as the case may be, and all other
calculations of interest, the Facility Fee and Letter of Credit Fee shall be
made on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes in the absence of manifest error.

(c) Whenever any payment hereunder or under any Note shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, Facility Fees and Letter of
Credit Fees, as the case may be. If such extension would cause such payment with
respect to a Eurodollar Rate Advance to be made in the next following calendar
month, such payment shall be made on the immediately preceding applicable
Business Day and the period of time during which such payment would have been
outstanding but for compliance with this provision shall not be included in the
computation of payment of interest with respect thereto.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Banks hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Bank on such due date an amount equal to the
amount then due to such Bank. If and to the extent the Borrower shall not have
so made such payment in full to the Administrative Agent, each Bank shall repay
to the Administrative Agent forthwith on demand such amount distributed to such
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the NYFRB Rate.

SECTION 5.15. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower under this Agreement or under any Notes shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment, then the applicable withholding agent shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable

 

38



--------------------------------------------------------------------------------

by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Borrower shall indemnify each Recipient, within 30 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Bank, shall be
conclusive absent manifest error.

(d) Each Bank shall severally indemnify the Administrative Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Bank
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such Bank’s
failure to comply with the provisions of Section 11.06 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Bank, in each case, that are payable or paid by the Administrative Agent
in connection with this Agreement or any Note, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Bank by the Administrative Agent shall be conclusive absent manifest error. Each
Bank hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Bank under this Agreement or any Note or
otherwise payable by the Administrative Agent to the Bank from any other source
against any amount due to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 5.15, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) (i) Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement or any Note
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Bank, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the

 

39



--------------------------------------------------------------------------------

contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 5.15(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower:

(A) any Bank that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals (or
copies that meet the requirements of the Code, United States Treasury
Regulations and official IRS guidance) of IRS Form W-9 certifying that such Bank
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under this Agreement or any Note, executed originals (or copies that meet the
requirements of the Code, United States Treasury Regulations and official IRS
guidance) of IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under this
Agreement or any Note, IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii) executed originals (or copies that meet the requirements of the Code,
United States Treasury Regulations and official IRS guidance) of IRS Form
W-8ECI;

(iii) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals (or copies that meet the requirements
of the Code, United States Treasury Regulations and official IRS guidance) of
IRS Form W-8BEN or W-8BEN-E; or

 

40



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Bank is not the beneficial owner, executed
originals (or copies that meet the requirements of the Code, United States
Treasury Regulations and official IRS guidance) of IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Bank is a partnership and one or more
direct or indirect partners of such Foreign Bank are claiming the portfolio
interest exemption, such Foreign Bank may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C-4 on behalf of each such
direct and indirect partner;

(C) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals (or copies that meet the requirements of the Code,
United States Treasury Regulations and official IRS guidance) of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Bank under this Agreement or any Note would be
subject to U.S. federal withholding Tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Any Bank claiming additional amounts payable pursuant to this Section 5.15
shall (at the reasonable request of the Borrower) use reasonable efforts to
change the jurisdiction of its office or Applicable Lending Office if the making
of such change would avoid the need for, or reduce the amount of, any additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Bank, subject such Bank to any unreimbursed costs or expense and would not
be otherwise materially disadvantageous to such Bank. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Bank in connection with
any such actions.

 

41



--------------------------------------------------------------------------------

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 5.15 (including additional amounts paid pursuant to
this Section 5.15), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 5.15 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 5.15(h), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 5.15(h) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 5.15(h) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(i) Each party’s obligations under this Section 5.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all other obligations under this
Agreement or any Notes.

SECTION 5.16. Noteless Agreement; Evidence of Indebtedness.

(a) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Bank resulting from
each Advance made by such Bank from time to time, including the amounts of
principal and interest payable and paid to such Bank from time hereunder.

(b) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Advance made hereunder, Type thereof and the Interest
Period, if any, with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Bank hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Bank’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to subsections
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Advances therein recorded; provided, however, that the failure of the
Administrative Agent or any Bank to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrower to repay the
Borrowings in accordance with their terms.

(d) Any Bank may request that its Advances be evidenced by a promissory note
(each, a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Bank a Note or separate Notes evidencing such Advances, at such Bank’s
request, payable to such Bank in a form or forms supplied by the Administrative
Agent. Thereafter, the Advances evidenced by such Note or Notes and interest
thereon shall at all times (including after any assignment pursuant to
Section 11.06) be represented by one or more Notes payable to the payee named
therein or any assignee pursuant to Section 11.06, except to the extent that any
such Bank or assignee subsequently returns any such Note for cancellation and
requests that such Advances once again be evidenced as described in subsections
(a) and (b) above.

 

42



--------------------------------------------------------------------------------

SECTION 5.17. Sharing of Payments, Etc. Except for payments made pursuant to
Section 5.18, if any Bank shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of principal of or interest on any Advance (including any participation
in a Swingline Loan) made by it or any L/C Interest in excess of its ratable
share of all payments obtained by Banks on account of, as applicable, principal
of or interest on the Advances (including any participation in a Swingline Loan)
comprising the Borrowing to which such Advance relates or in respect of the
Letter of Credit to which such L/C Interest relates, such Bank shall forthwith
purchase from the other Banks which shall then have Advances (including any
participation in a Swingline Loan) outstanding comprising a part of such
Borrowing participations in the Advances (including any participation in a
Swingline Loan) comprising a part of such Borrowing (or, as applicable, purchase
from the other Banks participations in the Swingline Loans or L/C Interests in
the related Letter of Credit) as shall be necessary to cause such purchasing
Bank to share the excess payment (net of any expenses which may be incurred by
such Bank in obtaining or preserving such excess payment) ratably with respect
to such Borrowing or Letter of Credit with each of such other Banks. If all or
any portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each selling Bank shall be rescinded and such selling
Bank shall repay to the purchasing Bank the purchase price to the extent of such
recovery together with an amount equal to such selling Bank’s ratable share
(according to the proportion of (i) the amount of such selling Bank’s required
repayment to (ii) the total amount so recovered from the purchasing Bank) of any
interest or other amount paid or payable by the purchasing Bank in respect of
the total amount so recovered. The Borrower agrees that any Bank so purchasing a
participation from another Bank pursuant to this Section 5.17 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Bank were the direct creditor of the Borrower in the amount of such
participation. Nothing contained herein shall require any Bank to exercise any
right it may have of set-off, bankers’ lien, counterclaim or similar right or
shall affect the right of any Bank to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower not evidenced by this Agreement or the Notes. If under any
applicable bankruptcy, insolvency or other similar law, any Bank obtains a
secured claim in lieu of a set-off or other payment to which this Section 5.17
would apply, such Bank shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Banks entitled under this Section 5.17 to share in the benefits of any recovery
on such secured claim.

SECTION 5.18. Termination and Prepayment with Respect to any Bank.

(a) In addition to the right of the Borrower to terminate in whole or reduce
ratably the unused portion of the Commitments as described in Section 5.05 and
the right of the Borrower to ratably prepay Advances (including any
participation in a Swingline Loan) as described in Section 5.12, the Borrower
shall have the right to terminate the unused portion of the Commitment of any
Bank and to prepay all outstanding Advances made by such Bank in the manner
described in this Section 5.18 if a Bank becomes a Defaulting Bank or a
Non-Consenting Bank or if the Borrower shall have received notice (a “Special
Notice”) that such Bank (i) cannot extend a Eurodollar Rate Advance and shall
exercise its rights pursuant to Section 5.01(a), (ii) claims additional interest
pursuant to Section 5.08, (iii) claims reimbursement for increased costs or
reduced returns pursuant to Section 5.13 or (iv) claims reimbursement for Taxes
pursuant to Section 5.15.

(b) Upon receipt by the Borrower of a Special Notice from any Bank or upon a
Bank becoming a Defaulting Bank or a Non-Consenting Bank, the Borrower may elect
to terminate the unused portion of the Commitment of such Bank by giving notice
thereof (a “Termination Notice”)

 

43



--------------------------------------------------------------------------------

to such Bank and to the Administrative Agent as follows: (1) in the case of a
Non-Consenting Bank or a Bank which delivers a Special Notice, on or before the
thirtieth day following the date such Bank becomes a Non-Consenting Bank or
delivers such Special Notice, or (2) in the case of a Defaulting Bank, after the
date such Bank becomes a Defaulting Bank and while it remains a Defaulting Bank,
in each case specifying therein (i) the name of such Bank (a “Terminated Bank”),
(ii) the proposed effective date of termination (“Bank Termination Date”) of the
unused portion of such Terminated Bank’s Commitment, which date shall not in any
event be less than five (5) Business Days following the date of such Termination
Notice, and (iii) one or more commercial banks (each, a “Successor Bank”), each
such Successor Bank (x) having a combined capital, surplus (or its equivalent)
and undivided profits in an amount not less than U.S. $500,000,000 (or its
equivalent in another currency) or (y) consented to by the Issuing Banks, the
Swingline Banks and the Administrative Agent, in each case whose consent shall
not be unreasonably withheld, conditioned or delayed, which Successor Bank or
Successor Banks shall have agreed, in the aggregate, to succeed to the entire
Commitment of such Terminated Bank on the Bank Termination Date.

(c) Unless the Borrower shall have elected, as evidenced by its Termination
Notice, to prepay all the Advances (including any participation in a Swingline
Loan) made by a Terminated Bank outstanding as of the Bank Termination Date, any
Eurodollar Rate Advance (including any participation in a Swingline Loan) (each,
a “TB Advance”) made by such Terminated Bank having an Interest Period ending
after the Bank Termination Date shall remain outstanding until the last day of
such Interest Period (unless required to be paid earlier in accordance with the
terms of this Agreement). On the last day of the then current Interest Period in
respect of each TB Advance, the Successor Bank shall extend an Advance to the
Borrower in a principal amount corresponding to such TB Advance, and having an
Interest Period of the type specified in the Notice of Interest Rate Election
that would otherwise have applied to such TB Advance, and the proceeds of such
Advance from the Successor Bank shall be used by the Borrower to repay such TB
Advance to the Terminated Bank. The Successor Bank or Successor Banks specified
by the Borrower in a Termination Notice shall have agreed, prior to the Bank
Termination Date, to succeed, in the aggregate, to the entire Commitment of such
Terminated Bank on the Bank Termination Date which succession shall, with
respect to the unused portion of such Terminated Bank’s Commitment as of such
Bank Termination Date, become effective as of the Bank Termination Date and,
with respect to the remaining portion of such Terminated Bank’s Commitment,
become effective as and when such Terminated Bank’s Advances (including any
participation in a Swingline Loan) are repaid.

(d) If the Borrower shall have elected, as evidenced by its Termination Notice,
to prepay all the Advances (including any participation in a Swingline Loan)
made by a Terminated Bank outstanding as of the Bank Termination Date, the
Successor Bank or Successor Banks shall in the aggregate extend to the Borrower,
on the Bank Termination Date, Advances (including any participation in a
Swingline Loan) (with interest at a rate to be agreed upon by the Borrower and
each Successor Bank) corresponding in respective amounts to each Advance being
prepaid as of such date, each of which Advances shall have an Interest Period,
if any, beginning on the Bank Termination Date and ending on the last day of the
Interest Period of the Advance being prepaid to which it corresponds.

(e) Each such termination pursuant to this Section 5.18 shall be effective on
the Bank Termination Date proposed by the Borrower in the related Termination
Notice if (i) no Event of Default shall have occurred prior to such date and be
continuing on such date, (ii) in the event the Borrower shall have elected to
prepay all Advances (including any participation in a Swingline Loan) made by
such Terminated Bank outstanding as of such date, (A) the Borrower shall have

 

44



--------------------------------------------------------------------------------

prepaid the outstanding aggregate amount of all Advances made by the Terminated
Bank, together with accrued interest and accrued fees to such date on the amount
prepaid and all other amounts payable to such Bank as of such date and (B) the
Successor Bank or Successor Banks shall have extended to the Borrower Advances
equal in aggregate amount to the Advances of the Terminated Bank being prepaid
as required pursuant to Section 5.18(d), and (iii) the Administrative Agent
shall have received evidence reasonably satisfactory to the Administrative Agent
that the Successor Bank or Successor Banks shall have agreed in the aggregate to
succeed to the entire Commitment of the Terminated Bank in accordance with this
Section 5.18. On a Bank Termination Date, the applicable Successor Bank (or
Successor Banks, as applicable) shall succeed to the L/C Interests of the
Terminated Bank, and the Terminated Bank shall thereafter cease to have any L/C
Interest or any participation in, or liability for any drawings made under, any
Letter of Credit.

(f) Subject to subsection (e) above, on the Bank Termination Date, (i) each
Successor Bank shall become a party to this Agreement as if such Successor Bank
shall have been named on the signature pages hereof, and such Successor Bank
shall have all the rights and obligations of a “Bank” hereunder and (ii) the
Terminated Bank shall have no further Commitment under this Agreement (other
than with respect to Advances, if any, made by such Bank which remain
outstanding after such date) and shall no longer be a “Bank” under this
Agreement for any purpose (other than with respect to Advances made by such Bank
which remain outstanding after such date) except insofar as it shall be entitled
to any payment or indemnification, or be obligated to make any indemnification,
on account of any event which shall have occurred, or any right or liability
which shall have arisen, on or prior to the date of repayment of such
outstanding Advances (including any participation in a Swingline Loan). The
termination of any Bank’s Commitment and the prepayment of such Bank’s Advances
pursuant to this Section 5.18 shall not relieve or satisfy the obligations of
the Borrower to make any such prepayments free and clear of all Indemnified
Taxes, to reimburse such Bank for all Other Taxes and for all increased costs
pursuant to Section 5.13, or to comply with all other terms and conditions of
this Agreement (including Section 11.04).

SECTION 5.19. Defaulting Banks. Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Bank then the following
provisions shall apply for so long as such Bank is a Defaulting Bank:

(a) Fees shall cease to accrue on the unfunded Commitment of such Defaulting
Bank pursuant to Section 5.04(a). Each Defaulting Bank shall be entitled to
receive Letter of Credit Fees under Section 5.04(b) for any period during which
such Bank is a Defaulting Bank only to the extent allocable to its L/C Exposure
of the stated amount of Letters of Credit for which it has provided cash
collateral to the Administrative Agent.

(b) The Commitments and Revolving Credit Exposure of such Defaulting Bank shall
not be included in determining whether the Majority Banks have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 11.01) which requires Majority Banks consent.

(c) All or any part of any Swingline Exposure or L/C Exposure shall be
reallocated among the non-Defaulting Banks in accordance with their respective
Applicable Percentages but only to the extent such reallocation does not cause
any non-Defaulting Bank to exceed its Commitment; provided that if such
reallocation cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
within two Business Days following notice by the Administrative Agent (x) first,
prepay such Swingline Exposure, and (y) second, cash collateralize for the
benefit of each Issuing Bank the Borrower’s obligations corresponding to such
Defaulting Bank’s L/C Exposure (after giving effect

 

45



--------------------------------------------------------------------------------

to any partial reallocation described in this clause (c)) in accordance with the
procedures set forth in Section 9.02 for so long as such L/C Exposure is
outstanding. Notwithstanding the foregoing, reallocation of Swingline Exposure
or L/C Exposure in accordance with the terms of this Agreement shall not
constitute a waiver or release of claims against any such Defaulting Bank.

(d) If the Borrower cash collateralizes any portion of such Defaulting Bank’s
L/C Exposure pursuant to clause (c) above, the Borrower shall not be required to
pay any fees to such Defaulting Bank pursuant to Section 5.04(b) with respect to
such Defaulting Bank’s L/C Exposure during the period such Defaulting Bank’s L/C
Exposure is so cash collateralized.

(e) If the L/C Exposure of the non-Defaulting Banks are reallocated pursuant to
clause (c) above, then the fees payable to the Banks pursuant to Sections
5.04(a) and shall be adjusted in accordance with such non-Defaulting Banks’
Applicable Percentages.

(f) If all or any portion of such Defaulting Bank’s L/C Exposure is neither cash
collateralized nor reallocated pursuant to clause (c) above, then, without
prejudice to any rights or remedies of the Issuing Banks or any other Bank
hereunder, all Facility Fees that otherwise would have been payable to such
Defaulting Bank (solely with respect to the portion of such Defaulting Bank’s
Commitment that was utilized by such L/C Exposure) and Letter of Credit Fees
payable under Section 5.04(b) with respect to such Defaulting Bank’s L/C
Exposure shall be payable, on a pro rata basis, to the Issuing Banks until each
such L/C Exposure is cash collateralized and/or reallocated.

(g) So long as such Bank is a Defaulting Bank, no Swingline Banks shall be
required to fund any Swingline Loan and the Issuing Banks shall not be required
to issue, amend or increase any Letter of Credit, unless, in each case, the
applicable Swingline Bank or Issuing Bank is satisfied that the related exposure
will be 100% covered by the non-Defaulting Banks, cash collateral provided
pursuant to clause fifth of Section 5.19(h) below and/or cash collateral
provided by the Borrower in accordance with Section 5.19(c).

(h) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent hereunder for the account of such Defaulting Bank (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) or
received by the Administrative Agent from a Defaulting Bank pursuant to
Section 11.05 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Bank to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Bank to any
Swingline Bank or Issuing Bank hereunder; third, to cash collateralize the
Issuing Banks’ exposure with respect to such Defaulting Bank; fourth as the
Borrower may request (so long as no Event of Default or Unmatured Event of
Default exists), to the funding of any Advance in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement; fifth, if so determined by the Administrative Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Bank’s potential future funding obligations with respect to
Advances under this Agreement and (y) cash collateralize the Issuing Banks’
future exposure with respect to such Defaulting Bank with respect to future
Letters of Credit issued under this Agreement; sixth, to the payment of any
amounts owing to the Banks, the Swingline Banks or the Issuing Banks as a result
of any judgment of a court of competent jurisdiction obtained by any Bank, the
Swingline Banks or the Issuing Banks against such Defaulting Bank as a result of
such Defaulting Bank’s breach of its obligations under this Agreement; seventh,
so long as no Event of Default or Unmatured Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower

 

46



--------------------------------------------------------------------------------

against such Defaulting Bank as a result of such Defaulting Bank’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Bank or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Advances or Reimbursement
Obligations in respect of which such Defaulting Bank has not fully funded its
proportionate share, and (y) such Advances were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 6.02 were
satisfied or waived, such payment shall be applied solely to pay the Advances
of, and Reimbursement Obligations owed to, all non-Defaulting Banks on a pro
rata basis prior to being applied to the payment of any Advances of, or
Reimbursement Obligations owed to, such Defaulting Bank until such time as all
Advances and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Banks pro rata in accordance with the Commitments without
giving effect to Section 5.19(c). Any payments, prepayments or other amounts
paid or payable to a Defaulting Bank that are applied (or held) to pay amounts
owed by a Defaulting Bank shall be deemed paid to and redirected by such
Defaulting Bank, and each Bank irrevocably consents hereto.

(i) In the event that the Administrative Agent, the Borrower, each Swingline
Bank and each Issuing Bank agree that a Defaulting Bank has adequately remedied
all matters that caused such Bank to be a Defaulting Bank, then the Swingline
Exposure and the L/C Exposure shall be readjusted to reflect the inclusion of
such Bank’s Commitment and on such date such Bank shall purchase at par such of
the Advances of the other Banks (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Bank to
hold such Advances in accordance with its Applicable Percentage.

(j) The Borrower may terminate the unused amount of the Commitment of any Bank
that is a Defaulting Bank upon not less than three Business Days’ prior notice
to the Administrative Agent (which shall promptly notify the Banks thereof), and
in such event the provisions of Section 5.19(c) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Bank under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, any Issuing Bank,
any Swingline Bank or any Bank may have against such Defaulting Bank.

ARTICLE VI.

CONDITIONS PRECEDENT

SECTION 6.01. Conditions Precedent to Effectiveness of Agreement. The
effectiveness of this Agreement and the obligation of each Bank to make its
initial Advance or for an Issuing Bank to issue the initial Letter of Credit
hereunder (whichever shall first be requested by the Borrower) is subject to the
condition precedent that the Administrative Agent shall have received all of the
following:

(a) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and any Notes, and of all documents evidencing
other necessary corporate action with respect to this Agreement and any Notes.

(b) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and any Notes and the other documents or
certificates to be delivered pursuant to this Agreement.

 

47



--------------------------------------------------------------------------------

(c) A certificate, signed by the chief financial officer of the Borrower,
stating that as of the date hereof (i) all representations and warranties in
this Agreement are correct in all material respects (or, if any such
representation or warranty is qualified by materiality or material adverse
effect, it is true and correct in all respects) except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, if any such
representation or warranty is qualified by materiality or material adverse
effect, it is true and correct in all respects) as of such earlier date, (ii) no
Event of Default or Unmatured Event of Default has occurred and is continuing
and (iii) there are no unreimbursed drawings under any Existing Letter of
Credit.

(d) A customary opinion of counsel to the Borrower in form and substance
reasonably satisfactory to the Administrative Agent.

(e) (i) At least three (3) Business Days prior to the Closing Date, all
documentation and other information regarding the Borrower that any Bank has
requested in connection with applicable “know your customer” and anti-money
laundering rules and regulations, including the Act, to the extent requested in
writing of the Borrower at least ten (10) Business Days prior to the Closing
Date and (ii) to the extent the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, at least three (3) Business Days
prior to the Closing Date, any Bank that has requested, in a written notice to
the Borrower at least ten (10) Business Days prior to the Closing Date, a
Beneficial Ownership Certification in relation to the Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Bank of its signature page to this Agreement, the
condition set forth in this clause (e) shall be deemed to be satisfied).

(f) The Banks, the Administrative Agent and the Co-Lead Arrangers shall have
received all fees required to be paid, and all expenses for which invoices have
been presented at least two Business Days prior to the Closing Date, on the
Closing Date.

(g) The Borrower shall have paid (or shall concurrently pay) all amounts owing
under the Existing US Facility (other than contingent reimbursement obligations
with respect to Existing Letters of Credit).

(h) All commitments under the Existing Euro Facility shall have been (or shall
concurrently be) terminated and all amounts owing thereunder (other than
contingent reimbursement obligations with respect to letters of credit deemed
reissued under a successor credit agreement) shall have been (or shall
concurrently be) paid in full.

SECTION 6.02. Conditions Precedent to Each Credit Extension. The obligation of
each Bank to make any Credit Extension (including the initial Credit Extension
but excluding any continuation or Conversion of any Advance) shall be subject to
the additional conditions precedent that on the date of such Credit Extension,
immediately before and after giving effect to such Credit Extension (and, in the
case of a Borrowing, to the application of proceeds therefrom) the following
statements shall be true (and each of (a) the giving of a Notice of Borrowing
and the acceptance by the Borrower of the proceeds of such Borrowing and (b) the
submission of a request for issuance of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower that on the date of the
applicable Credit Extension, immediately before and after giving effect thereto
(and, in the case of a Borrowing, to the application of the proceeds therefrom),
such statements are true):

(i) The representations and warranties contained in Section 7.01 (other than
subsections (e)(i), (f) and (i) thereof) are correct in all material respects
(or, if any such

 

48



--------------------------------------------------------------------------------

representation or warranty is qualified by materiality or material adverse
effect, it is true and correct in all respects) on and as of the date of such
Credit Extension as though made on and as of such date (except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case, they shall be true and correct in all material respects (or, if
any such representation or warranty is qualified by materiality or material
adverse effect, it is true and correct in all respects) as of such earlier
date);

(ii) No event has occurred and is continuing, or would result from such Credit
Extension (or, in the case of a Borrowing, from the application of the proceeds
therefrom), which constitutes an Event of Default or an Unmatured Event of
Default; and

(iii) The Aggregate Revolving Credit Exposure at such time does not exceed the
Aggregate Commitments at such time.

ARTICLE VII.

REPRESENTATIONS AND WARRANTIES

SECTION 7.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Corporate Existence and Standing. The Borrower and each Material Subsidiary
is duly organized, validly existing and, to the extent such concept is relevant,
in good standing under the laws of its jurisdiction of organization and has all
requisite authority to conduct its business in each jurisdiction in which the
failure so to qualify would have a material adverse effect on the financial
condition or operations of the Borrower and its Consolidated Subsidiaries (taken
as a whole).

(b) Authorization; No Violation. The execution, delivery and performance by the
Borrower of this Agreement and the Notes are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) any law or any
contractual restriction binding on or affecting the Borrower, except in the case
of this clause (ii) where the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a material adverse effect on
the financial condition or operations of the Borrower and its Consolidated
Subsidiaries (taken as a whole).

(c) Governmental Consents. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body is
required for the due execution, delivery and performance by the Borrower of this
Agreement or any Note.

(d) Validity. This Agreement is, and any Notes when delivered will be, the
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally and to the effect of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

(e) Litigation. Except as disclosed by the Borrower in its SEC filings prior to
the date hereof (which, for the avoidance of doubt shall include the Specified
Matters), there is no pending or, to the knowledge of the Borrower, threatened
in writing action or proceeding affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator, (i) which

 

49



--------------------------------------------------------------------------------

has a reasonable probability of being adversely determined and if adversely
determined would reasonably be expected to have a material adverse effect on the
financial condition or operations of the Borrower and its Consolidated
Subsidiaries (taken as a whole) or (ii) which if adversely determined would
reasonably be expected to affect the legality, validity or enforceability of
this Agreement or any Note to be delivered by the Borrower.

(f) Financial Statements; No Material Adverse Change. Except as disclosed by the
Borrower in its SEC filings prior to the date hereof (which, for the avoidance
of doubt shall include the Specified Matters), the Consolidated balance sheet at
December 31, 2018, and the related Consolidated statements of income, cash flows
and shareholder’s equity and comprehensive income for the period then ended of
the Borrower and its Consolidated Subsidiaries filed by the Borrower with the
SEC present fairly in all material respects the financial condition of the
Borrower and its Consolidated Subsidiaries at December 31, 2018, and the results
of the operations and cash flows of the Borrower and its Consolidated
Subsidiaries for the year then ended, in conformity with GAAP applied on a basis
consistent with that of the preceding year. Except as disclosed by the Borrower
in its SEC filings prior to the date hereof (which, for the avoidance of doubt
shall include the Specified Matters), the Consolidated balance sheet at
March 31, 2019 and June 30, 2019 and in each case the related Consolidated
statements of income and cash flows for the quarter then ended of the Borrower
and its Consolidated Subsidiaries filed by the Borrower with the SEC present
fairly in all material respects the financial condition of the Borrower and its
Consolidated Subsidiaries at March 31, 2019 and June 30, 2019 and in each case
the results of the operations and cash flows of the Borrower and its
Consolidated Subsidiaries for the quarter then ended, in conformity with GAAP
consistently applied, subject to the absence of footnotes and year-end audit
adjustments. Since December 31, 2018, except as disclosed in filings with the
SEC prior to the date hereof (which for the avoidance of doubt shall include the
Specified Matters), there has been no material adverse change in such financial
condition or operations.

(g) Investment Company Act. The Borrower is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

(h) Regulation U. Neither the Borrower nor any of its Subsidiaries is engaged as
a substantial part of its activities in the business of purchasing or carrying
Margin Stock. The value of the Margin Stock owned directly or indirectly by the
Borrower or any Subsidiary which is subject to any arrangement (as such term is
used in Section 221.2(g) of Regulation U issued by the Board) hereunder is less
than an amount equal to twenty-five percent (25%) of the value of all assets of
the Borrower and/or such Subsidiary subject to such arrangement.

(i) Environmental Matters. The operations of the Borrower and each Material
Subsidiary comply in all material respects with all Environmental Laws, the
noncompliance with which would materially adversely affect the financial
condition or operations of the Borrower and its Consolidated Subsidiaries (taken
as a whole).

(j) Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(i) the Borrower, any Subsidiary or, to the knowledge of the Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (ii) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility

 

50



--------------------------------------------------------------------------------

established hereby, is a Sanctioned Person, except to the extent the Borrower or
such Subsidiary is licensed by the appropriate Sanctions-administering authority
to engage in the applicable transaction with such Sanctioned Person or is
otherwise permitted to do so by U.S. law. No Borrowing or Letter of Credit, use
of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

(k) EEA Financial Institutions. The Borrower is not an EEA Financial
Institution.

ARTICLE VIII.

COVENANTS

SECTION 8.01. Affirmative Covenants of the Borrower. So long as any Advance
shall remain unpaid, any L/C Obligations shall remain outstanding or any Bank
shall have any Commitment, the Borrower will:

(a) Payment of Taxes, Etc. Pay and discharge, and cause each Material Subsidiary
to pay and discharge, before the same shall become delinquent, (i) all Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income, profit or property, and (ii) all lawful claims which, if unpaid, might
by law become a lien upon its property; provided, however, that neither the
Borrower nor any Material Subsidiary shall be required to pay or discharge any
such tax, assessment, charge or claim (A) which is being contested in good faith
and by proper proceedings and with respect to which the Borrower shall have
established appropriate reserves in accordance with GAAP or (B) if the
non-payment thereof is not materially adverse to the financial condition or
operations of the Borrower and its Consolidated Subsidiaries (taken as a whole).

(b) Maintenance of Insurance. Maintain, and cause each Material Subsidiary to
maintain (after giving effect to any self-insurance), insurance with responsible
and reputable insurance companies or associations in such amounts and covering
such risks as is usually carried by (or, as applicable, self-insure in a manner
and to an extent not inconsistent with conventions observed by) companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrower or such Material Subsidiary operates, except in each
case where failure to not maintain would not materially adversely affect the
financial condition or operations of the Borrower and its Consolidated
Subsidiaries (taken as a whole).

(c) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each Material Subsidiary to preserve and maintain, its organizational existence,
rights, and franchises, except as otherwise permitted by Section 8.02(b);
provided, however, that neither the Borrower nor any Material Subsidiary shall
be required to preserve any right or franchise if the Board of Directors of the
Borrower shall determine that the preservation thereof is no longer desirable in
the conduct of business of the Borrower or such Material Subsidiary, as the case
may be, and that the loss thereof is not materially adverse to the financial
condition or operations of the Borrower and its Consolidated Subsidiaries (taken
as a whole).

(d) Compliance with Laws, Etc. Comply, and cause each Material Subsidiary to
comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including, all Environmental Laws),
noncompliance with which would materially adversely affect the financial
condition or operations of the Borrower and its Consolidated Subsidiaries (taken
as a whole), it being acknowledged that any non-compliance by the Borrower or
any Material Subsidiary with the requirements of applicable laws, rules,
regulations and orders of Governmental Authorities (if any) arising directly out
of, or directly relating to, the Specified Matters and occurring prior to the
date hereof shall not be deemed to materially adversely affect the financial
condition or operations of the Borrower and its Consolidated Subsidiaries (taken
as a whole).

 

51



--------------------------------------------------------------------------------

(e) Keeping of Books. Except as disclosed by the Borrower in its SEC filings
prior to the date hereof (which, for the avoidance of doubt shall include the
Specified Matters), keep, and cause each Material Subsidiary to keep, proper
books of record and account, in which full and correct entries in all material
respects shall be made of all financial transactions and the assets and business
of the Borrower and each Material Subsidiary sufficient to prepare financial
statements in accordance with GAAP (other than foreign Subsidiaries, which may
keep such books of record and account in accordance with the applicable
accounting standards in such Subsidiary’s jurisdiction of formation).

(f) Reporting Requirements. Furnish to the Administrative Agent:

(i) As soon as available and in any event within the earlier of (A) five (5)
days after the time period specified by the SEC under the Exchange Act for
quarterly reporting (or five (5) days thereafter if the Borrower timely files a
Form 12b-25 (or any successor form)) or (B) fifty-five (55) days after the end
of each of the first three (3) quarters of each fiscal year of the Borrower (or,
with respect to the fiscal quarter ending September 30, 2019, irrespective of
the preceding clauses (A) and (B), no later than March 2, 2020), a Consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and a Consolidated statement of income and cash flows (or
Consolidated statement of changes in financial position, as the case may be) of
the Borrower and its Consolidated Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer of the Borrower (it being understood
that the certification provided by the chief financial officer pursuant to
Section 906 of the Sarbanes-Oxley Act of 2002 is acceptable for this purpose);
provided, however, that at any time the Borrower shall be subject to the
reporting requirements of Section 13 or Section 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the quarterly
balance sheets and statements on Form 10-Q of the Borrower and its Consolidated
Subsidiaries for such quarterly period as filed with the SEC shall be deemed to
satisfy the requirements of this clause (i);

(ii) As soon as available and in any event within the earlier of (A) five (5)
days after the time period specified by the SEC under the Exchange Act for
annual reporting (or fifteen (15) days thereafter if the Borrower timely files a
Form 12b-25 (or any successor form)) or (B) one hundred (100) days (or, with
respect to the fiscal year ending December 31, 2019, one hundred and twenty
(120) days) after the end of each fiscal year of the Borrower, a Consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such year and a Consolidated statement of income, cash flows and shareholder’s
equity and comprehensive income of the Borrower and its Consolidated
Subsidiaries for such fiscal year and accompanied by a report of
PricewaterhouseCoopers LLP, or other independent public accountants of
nationally recognized standing, on the results of their examination of the
Consolidated annual financial statements of the Borrower and its Consolidated
Subsidiaries, which report shall be unqualified as to a “going concern” or like
qualification or exception or as to the scope of such audit or shall be
otherwise reasonably acceptable to the Majority Banks; provided, further, that
at any time the Borrower shall be subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act, delivery within the time period
specified above of copies of the annual balance sheets and statements on Form
10-K of the Borrower and its Consolidated Subsidiaries for such annual period as
filed with the SEC shall be deemed to satisfy the requirements of this clause
(ii);

 

52



--------------------------------------------------------------------------------

(iii) Promptly after the sending or filing thereof, copies of all reports which
the Borrower files with the SEC under the Exchange Act; provided, that such
quarterly and annual financial statements and reports filed with the SEC
required pursuant to clauses (i), (ii) and (iii) above shall be deemed delivered
to the Administrative Agent on the earlier of the date such statements or
reports are available at (i) www.sec.gov and (ii) the Borrower’s website at
www.baxter.com;

(iv) Together with the financial statements required pursuant to clauses (i) and
(ii) above, a certificate signed by the chief financial officer of the Borrower
(A) stating that no Event of Default or Unmatured Event of Default exists or, if
any does exist, stating the nature and status thereof and describing the action
the Borrower proposes to take with respect thereto, and (B) demonstrating, in
reasonable detail, the calculations used by such officer to determine compliance
with the financial covenant contained in Section 8.02(c);

(v) As soon as possible, and in any event within five (5) Business Days after
the Borrower shall become aware of the occurrence of each Event of Default or
Unmatured Event of Default, which Event of Default or event is continuing on the
date of such statement, a statement of the chief financial officer of the
Borrower setting forth details of such Event of Default or event and the action
which the Borrower proposes to take with respect thereto; and

(vi) (x) Promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Bank for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Act and the Beneficial Ownership Regulation and
(y) promptly following any change in the information provided in the Beneficial
Ownership Certification delivered to any Bank (if any) that would result in a
change to the list of beneficial owners identified in such certification,
written notice of such change.

(g) Use of Proceeds. Use the proceeds of Borrowings made under or Letters of
Credit issued in accordance with this Agreement for general corporate purposes
not in violation of any Regulation of the Board (including Regulation U and X of
the Board (the “Margin Regulations”)). From and after the Closing Date, neither
the Borrower nor any of its Subsidiaries shall directly, or to the Borrower’s
knowledge, indirectly, use the proceeds of any Advance or Letter of Credit
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) to fund any activities of or any
business with any individual or entity, or in any Sanctioned Country, that, at
the time of such funding, is the subject or target of Sanctions in each case of
this clause (b) except to the extent permissible for an individual or entity
required to comply with Sanctions or (c) in any other manner that will result in
a violation of Sanctions applicable to any party hereto.

(h) Anti-Corruption Policies, Etc. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 

53



--------------------------------------------------------------------------------

SECTION 8.02. Negative Covenants of the Borrower. So long as any Advance shall
remain unpaid, any L/C Obligations shall remain outstanding or any Bank shall
have any Commitment, the Borrower will not:

(a) Liens, Etc. Suffer to exist, create, assume or incur, or permit any of its
Material Subsidiaries to suffer to exist, create, assume or incur, any Security
Interest, in each case to secure Debt or any other obligation or liability,
other than:

(i) Any Security Interest to secure Debt or any other obligation or liability of
any Material Subsidiary to the Borrower or any other Subsidiary of the Borrower.

(ii) Mechanics’, materialmen’s, carriers’ or other like liens arising in the
ordinary course of business (including construction of facilities) in respect of
obligations which are not due or which are being contested in good faith and for
which reserves have been established to the extent required by GAAP.

(iii) Any Security Interest arising by reason of deposits with, or the giving of
any form of security to, any governmental agency or any body created or approved
by law or governmental regulation which is required by law or governmental
regulation as a condition to the transaction of any business, or the exercise of
any privilege, franchise or license.

(iv) Security Interests for taxes, assessments or governmental charges or levies
not yet delinquent or Security Interests for taxes, assessments or governmental
charges or levies already delinquent but the validity of which is being
contested in good faith and for which reserves have been established to the
extent required by GAAP.

(v) Security Interests (including judgment liens) arising in connection with
legal proceedings so long as such proceedings are being contested in good faith
and, in the case of judgment liens, the related judgment does not constitute an
Event of Default under Section 9.01(g).

(vi) Landlords’ liens on fixtures located on premises leased by the Borrower or
one of its Material Subsidiaries in the ordinary course of business.

(vii) Security Interests arising in connection with contracts and subcontracts
with or made at the request of the United States of America, any state,
territory or possession of the United States of America, any political
subdivision of any of the foregoing or the District of Columbia (each a
“Governmental Entity”), or any department, agency or instrumentality of such
Governmental Entity for obligations not yet delinquent.

(viii) Any Security Interest arising by reason of deposits to qualify the
Borrower or a Subsidiary to conduct business, to maintain self-insurance, or to
obtain the benefit of, or comply with, laws.

(ix) Any purchase money Security Interest claimed by sellers of goods on
ordinary trade terms.

(x) The extension of any Security Interest existing as of the date hereof to
additions, extensions, or improvements to the property subject to the Security
Interest which does not arise as a result of borrowing money or the securing of
Debt or other obligation or liability created, assumed or incurred after such
date.

 

54



--------------------------------------------------------------------------------

(xi) Security Interests on (i) property of a corporation or firm existing at the
time such corporation or firm is merged or consolidated with the Borrower or any
Subsidiary or at the time of a sale, lease or other disposition of the
properties of a corporation or a firm as an entirety (or the properties of a
corporation or firm comprising a product line or line of business, as an
entirety) or substantially as an entirety to the Borrower or a Subsidiary; or
(ii) property comprising machinery, equipment or real property acquired by the
Borrower or any of its Subsidiaries, which Security Interests shall have existed
at the time of such acquisition and secure obligations assumed by the Borrower
or such Subsidiary in connection with such acquisition; provided that the
Security Interests of the type described in this clause (xi) shall not attach to
or affect property owned by the Borrower or such Subsidiary prior to the event
referred to in this clause (xi).

(xii) Security Interests arising in connection with the sale, assignment or
other transfer by the Borrower or any Material Subsidiary of accounts
receivable, lease receivables or other payment obligations (together with rights
and assets related thereto, any of the foregoing being a “Receivable”) owing to
the Borrower or any Subsidiary or any interest in any of the foregoing (together
in each case with any collections and other proceeds thereof and any collateral,
guaranties or other property or claims in favor of the Borrower or such
Subsidiary supporting or securing payment by the obligor thereon of any such
Receivables), in each case whether such sale, assignment or other transfer
constitutes a “true sale” or a secured financing for accounting, tax or any
other purpose; provided that either (i) such sale, assignment or other transfer
shall have been made as part of a sale of the business out of which the
applicable Receivables arose, (ii) such sale, assignment or other transfer is
made in the ordinary course of business and is for the purpose of collection
only, (iii) such sale, assignment or other transfer is made in connection with
an agreement on the part of the assignee thereof to render performance under the
contract that has given rise to such Receivable, or (iv) in all other cases, the
aggregate outstanding principal amount of the investment or claim held by
purchasers, assignees or other transferees of (or of interests in) such
Receivables (as determined by the Borrower using any reasonable methods as of
the time any such investment is made or claim is incurred) shall not exceed an
amount equal to ten percent (10%) of the Consolidated total assets of the
Borrower and its Consolidated Subsidiaries at such time.

(xiii) Security Interests securing non-recourse obligations in connection with
leveraged or single-investor lease transactions.

(xiv) Security Interests securing the performance of any contract or undertaking
made in the ordinary course of business (as such business is currently
conducted) other than for the borrowing of money.

(xv) Any Security Interest granted by the Borrower or any Material Subsidiary of
the Borrower; provided that (i) the property which is subject to such Security
Interest is a parcel of real property, a manufacturing plant, manufacturing
equipment, a warehouse, or an office building (and any assets related to the
property) hereafter acquired, constructed, developed or improved by the Borrower
or such Material Subsidiary, and (ii) such Security Interest is created prior to
or contemporaneously with, or within 180 days after (x) in the case of
acquisition of such property, the completion of such acquisition and (y) in the
case

 

55



--------------------------------------------------------------------------------

of the construction, development or improvement of such property, the later to
occur of the completion of such construction, development or improvement or the
commencement of operations, use or commercial production (exclusive of test and
start-up periods) of such property, and such Security Interest secures or
provides for the payment of all or any part of the acquisition cost of such
property or the cost of construction, development or improvement thereof, as the
case may be.

(xvi) Any conditional sales agreement or other title retention agreement with
respect to property acquired by the Borrower or any Material Subsidiary.

(xvii) Any Security Interest that secures an obligation owed to any Governmental
Entity in connection with a bond or other obligation issued by a Governmental
Entity to finance the construction or acquisition by the Borrower or any
Material Subsidiary of any manufacturing plant, warehouse, office building or
parcel of real property (including fixtures).

(xviii) Any Security Interest in deposits or cash equivalent investments pledged
with a financial institution for the sole purpose of implementing a hedging or
financing arrangement commonly known as a “back-to-back” loan arrangement,
provided in each case that neither the assets subject to such Security Interest
nor the Debt incurred in connection therewith are reflected on the Consolidated
balance sheet of the Borrower.

(xix) Security Interests of financial institutions as collecting banks or with
respect to deposit or securities accounts held at such financial institutions,
in each case in the ordinary course of business.

(xx) Any extension, renewal or refunding (or successive extensions, renewals or
refundings) in whole or in part of any Debt or any other obligation or liability
secured by any Security Interest referred to in the foregoing clauses
(i) through (xix), provided that the principal amount of Debt or any other
obligation or liability secured by such Security Interest shall not exceed the
principal amount outstanding immediately prior to such extension, renewal or
refunding, and that the Security Interest securing such Debt or other obligation
or liability shall be limited to the property which, immediately prior to such
extension, renewal or refunding secured such Debt or other obligation or
liability and additions to such property.

Notwithstanding the foregoing provisions of this Section 8.02(a) (but without
limiting or affecting the provisions of Section 8.02(c)), the Borrower and its
Material Subsidiaries may, at any time, suffer to exist, issue, incur, assume
and guarantee Secured Debt (in addition to Secured Debt permitted to be secured
under the foregoing clauses (i) through (xx)), provided that the aggregate
amount of such Secured Debt, together with the aggregate amount of all other
Secured Debt (not including Secured Debt permitted to be secured under the
foregoing clauses (i) through (xx)) of the Borrower and its Material
Subsidiaries which is suffered to exist, issued, incurred, assumed or guaranteed
after December 20, 2019 does not at such time exceed ten percent (10%) of
Consolidated Net Tangible Assets at the time such Debt is issued, incurred,
assumed or guaranteed.

(b) Merger, Etc.

(i) Merge or consolidate with or into, or Transfer Assets to, any Person, except
that the Borrower may (A) merge or consolidate with any corporation, including
any Subsidiary, which is a U.S. Corporation and (B) Transfer Assets to any
Subsidiary

 

56



--------------------------------------------------------------------------------

which is a U.S. Corporation; provided, in each case described in clause (A) and
(B) above, that (x) immediately after giving effect to such transaction, no
event shall have occurred and be continuing which constitutes an Event of
Default or Unmatured Event of Default and (y) in the case of any merger or
consolidation to which the Borrower shall be a party, the survivor of such
merger or consolidation shall be the Borrower.

(ii) Permit any Material Subsidiary to merge, amalgamate or consolidate with or
into, or Transfer Assets to, any Person unless, immediately after giving effect
to such transaction, no event shall have occurred and be continuing which
constitutes an Event of Default or Unmatured Event of Default.

For purposes of this Section 8.02(b): “Transfer Assets” means, when referring to
the Borrower, the conveyance, transfer, lease or other disposition (whether in
one transaction or in a series of transactions) of all or substantially all of
the assets of the Borrower and its Subsidiaries considered as a whole and means,
when referring to a Material Subsidiary, the conveyance, transfer, lease or
other disposition (whether in one transaction or in a series of transactions) of
all or substantially all of the assets of such Material Subsidiary and its
Subsidiaries taken as a whole; and “U.S. Corporation” means a corporation
organized and existing under the laws of the United States, any state thereof or
the District of Columbia.

(c) Net Leverage Ratio. As of the last day of any fiscal quarter, permit the Net
Leverage Ratio on a pro forma basis to be greater than 3.75 to 1.00; provided,
however, that the ratio in this clause (c) shall be increased to 4.50 to 1.00
for the four fiscal quarter ends immediately following the consummation of any
Material Acquisition.

ARTICLE IX.

EVENTS OF DEFAULT

SECTION 9.01. Events of Default. If any of the following events (each, an “Event
of Default,” and, collectively, “Events of Default”) shall occur and be
continuing:

(a) The Borrower shall fail to (i) pay any installment of interest on any
Advance or any Facility Fee payable under Section 5.04(a), or any Letter of
Credit Fee payable under Section 4.07 or Section 5.04(b), in each case when due
and such default continues for five (5) Business Days, or (ii) pay any amount of
principal of any Advance or any Reimbursement Obligation when due; or

(b) Any representation or warranty made or deemed made by the Borrower (or any
of its officers) in connection with this Agreement or any Advance or Letter of
Credit shall prove to have been incorrect in any material respect (or, if any
such representation or warranty is qualified by materiality or material adverse
effect, in any respect) when made or deemed made; or

(c) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 8.02(a) or Section 8.02(b) of this Agreement on
its part to be performed or observed and such failure shall remain unremedied on
the earlier to occur of (i) or (ii): (i) the date thirty (30) days after the
Borrower shall have become aware of such failure or (ii) the date that financial
statements of the Borrower shall be available from which it may be reasonably
ascertained that such failure to perform or observe such term, covenant or
agreement shall have occurred. For purposes of clause (ii) above, the date that
any financial statements shall be deemed available shall be the date on which
the Borrower shall file (or, if earlier, the date the Borrower shall have been
required to file) such financial statements with the SEC as part of any report
required to be filed pursuant to the Exchange Act; or

 

57



--------------------------------------------------------------------------------

(d) The Borrower shall (i) fail to perform or observe, or shall breach, any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed (other than those failures or breaches referred to in
subsections (a), (b), (c), (d)(ii) or (d)(iii) of this Section 9.01) and any
such failure or breach shall remain unremedied for thirty (30) days after
written notice thereof has been given to the Borrower by the Administrative
Agent at the request of any Bank; (ii) fail to perform or observe
Section 8.02(c) or the final sentence of Section 8.01(g); or (iii) fail to
perform or observe Section 8.01(f)(v) and such failure shall remain unremedied
for fifteen (15) days after the occurrence thereof; or

(e) (x) The Borrower or any Material Subsidiary shall fail to pay any amount of
principal of, interest on or premium with respect to, any Debt (other than that
evidenced by this Agreement) of the Borrower or such Subsidiary when due
(whether at scheduled maturity or by required prepayment, acceleration, demand
or otherwise) which Debt is outstanding under one or more instruments or
agreements in an aggregate principal amount not less than $250,000,000 and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or (y) any Debt in an
aggregate principal amount not less than $250,000,000 shall become due prior to
its scheduled maturity or shall be declared to be due and payable, or required
to be prepaid (other than by a scheduled prepayment), prior to the stated
maturity thereof, provided that this clause (y) shall not apply to any of the
following: (1) secured Debt that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Debt or a casualty or
similar event, (2) any change of control offer made within 60 days after an
acquisition with respect to, and effectuated pursuant to, Debt of an acquired
business, (3) any default under Debt of an acquired business if such default is
cured, or such Debt is repaid, within 60 days after the acquisition of such
business so long as no other creditor accelerates or commences any kind of
enforcement action in respect of such Debt, (4) mandatory prepayment
requirements arising from the receipt of net cash proceeds from debt,
dispositions (including casualty losses, governmental takings and other
involuntary dispositions), equity issuances or excess cash flow, in each case
pursuant to Debt of an acquired business, (5) prepayments required by the terms
of Debt as a result of customary provisions in respect of illegality,
replacement of lenders and gross-up provisions for Taxes, increased costs,
capital adequacy and other similar customary requirements, (6) any voluntary
prepayment, redemption or other satisfaction of Debt that becomes mandatory in
accordance with the terms of such Debt solely as the result of the Borrower or
any Material Subsidiary delivering a prepayment, redemption or similar notice
with respect to such prepayment, redemption or other satisfaction and (7) any
special mandatory redemption or similar provision; or

(f) The Borrower or any Material Subsidiary shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or such Material
Subsidiary seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debt under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property; or the Borrower or
any such Material Subsidiary shall take corporate action to authorize any of the
actions set forth above in this subsection (f); provided that, in the case of
any such proceeding filed or commenced against the Borrower or any Material
Subsidiary, such event shall not constitute an “Event of Default” hereunder
unless either (i) the same shall have remained undismissed or unstayed for a
period of sixty (60) days, (ii) an order for relief shall have been entered
against the Borrower or such Material Subsidiary under the federal bankruptcy
laws as now or hereafter in effect or (iii) the Borrower or such Material
Subsidiary shall have taken corporate action consenting to, approving or
acquiescing in the commencement or maintenance of such proceeding; or

 

58



--------------------------------------------------------------------------------

(g) Any judgment or order for the payment of money shall be rendered against the
Borrower or any Material Subsidiary and (i) there shall be any period of sixty
(60) consecutive days, in the case of a judgment or order rendered or entered by
a court during which a stay of enforcement of such judgment or order, by reason
of a pending appeal or otherwise, shall not be in effect, and (ii) the amount of
such judgment or order, when aggregated with the amount of all other such
judgments and orders described in this subsection (g), shall exceed $250,000,000
(exclusive of the amount thereof covered by insurance, provided that the
insurance carrier has acknowledged coverage); provided that the rendering of any
such judgment or order shall not constitute an Unmatured Event of Default; or

(h) Either (i) the PBGC shall institute proceedings under Section 4042 of ERISA
to terminate any Plan and such Plan shall have an Unfunded Liability in an
amount in excess of $250,000,000 at such time or (ii) withdrawal liability shall
be assessed against the Borrower or any Material Subsidiary in connection with
any Multiemployer Plan (whether under Section 4203 or Section 4205 of ERISA) and
such withdrawal liability shall be an amount in excess of $250,000,000; or

(i) A Change of Control shall occur;

then, in any such event but subject to the next sentence, the Administrative
Agent may with the consent of the Majority Banks, and shall at the request of
the Majority Banks, by notice to the Borrower, (i) declare the obligation of
each Bank to make Advances and the obligation of each Issuing Bank to issue
Letters of Credit hereunder to be terminated, whereupon the same shall forthwith
terminate, (ii) declare the entire unpaid principal amount of the Advances, all
interest accrued and unpaid thereon and all other amounts payable under this
Agreement (including Reimbursement Obligations) to be forthwith due and payable,
whereupon the Advances, all such accrued interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; and (iii) demand delivery of, and promptly following such demand the
Borrower shall deliver and pledge to the Administrative Agent (or another Bank
selected by the Borrower) for the benefit of the Banks, cash or other collateral
of a type satisfactory to the Majority Banks and having a value, as determined
by the Administrative Agent, equal to the aggregate undrawn face amount of the
Letters of Credit then outstanding and all fees and other amounts then due. In
the event of the occurrence of an Event of Default under Section 9.01(f), (A)
the obligation of each Bank to make Advances and the obligation of each Issuing
Bank to issue Letters of Credit hereunder shall automatically be terminated and
(B) the Advances, all such interest and all such amounts (including
Reimbursement Obligations) shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

SECTION 9.02. Cash Collateral. Any cash collateral delivered pursuant to
Section 9.01 in respect of the outstanding Letters of Credit shall be held by
the Administrative Agent or the applicable Bank in a separate interest-bearing
account appropriately designated as a cash collateral account in relation to
this Agreement and the Letters of Credit and retained by and under the control
of the Administrative Agent or the applicable Bank for the benefit of all of the
Banks and the Issuing Banks as collateral security for the Borrower’s
obligations in respect of this Agreement and each of the Letters of Credit.
Amounts held in such account shall be applied on the direction of the
Administrative Agent to reimburse the Issuing Banks for drawings or payments
under or pursuant to Letters of Credit, or if no such reimbursement is required,
to payment of such of the other obligations due and owing hereunder as the

 

59



--------------------------------------------------------------------------------

Administrative Agent shall determine. If no Event of Default shall be
continuing, amounts remaining in any cash collateral account established
pursuant to this Section 9.02, which are not to be applied to reimburse an
Issuing Bank for amounts actually paid or to be paid by such Issuing Bank in
respect of a Letter of Credit or to payment of such of the other obligations due
and owing hereunder, shall be promptly returned to the Borrower upon the
Borrower’s request therefor.

ARTICLE X.

THE ADMINISTRATIVE AGENT

SECTION 10.01. Authorization and Action. Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement, the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks and such instructions shall be
binding upon all Banks and all holders of Notes. The Administrative Agent shall
not be required to take any action which exposes it to personal liability or
which is contrary to this Agreement or applicable law and shall not be subject
to any fiduciary duties.

SECTION 10.02. Duties and Obligations. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with this
Agreement except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, (i) the Administrative Agent
may treat the payee of any Note as the holder thereof unless and until the
Administrative Agent receives written notice of the assignment thereof signed by
such payee and the Administrative Agent receives the written agreement of the
assignee that such assignee is bound hereby as it would have been if it had been
an original Bank party hereto, in each case in form satisfactory to the
Administrative Agent, (ii) the Administrative Agent may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, and (iii) the Administrative Agent shall incur
no liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by electronic
mail or facsimile) believed by it to be genuine and signed or sent by the proper
party or parties or by acting upon any representation or warranty of the
Borrower made or deemed to be made hereunder. Further, the Administrative Agent
(A) makes no warranty or representation to any Bank and shall not be responsible
to any Bank for the accuracy or completeness of any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement, (B) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or to inspect the property (including the
books and records) of the Borrower, and (C) shall not be responsible to any Bank
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto.

SECTION 10.03. Administrative Agent and Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent, in its separate capacity as a Bank, shall have the same
rights and powers under this Agreement as any other Bank and may exercise the
same as though it were not the Administrative Agent; and the term “Bank” or
“Banks” shall, unless otherwise expressly indicated, include the Administrative
Agent in its separate capacity as a Bank. The Administrative Agent, in its
separate capacity as a Bank, and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, participate in Letters of Credit
issued to and generally engage in any kind of business with, the Borrower, any
Subsidiary and any Person which may do business with or own securities of the
Borrower or any Subsidiary, all as if it were not the Administrative Agent
hereunder and without any duty to account therefor to the Banks.

 

60



--------------------------------------------------------------------------------

SECTION 10.04. Bank Credit Decision. Each Bank agrees that it has itself been,
and will continue to be, solely responsible for making its own independent
appraisal of and investigations into the financial condition, creditworthiness,
condition, affairs, status and nature of the Borrower. Accordingly, each Bank
confirms to the Administrative Agent that such Bank has not relied, and will not
hereafter rely, on the Administrative Agent, or any other Bank, (i) to check or
inquire on its behalf into the adequacy, accuracy or completeness of any
information provided by the Borrower under or in connection with this Agreement
or the transactions herein contemplated (whether or not such information has
been or is hereafter distributed to such Bank by the Administrative Agent), (ii)
to assess or keep under review on its behalf the financial condition,
creditworthiness, condition, affairs, status or nature of the Borrower or
(iii) in entering into this Agreement or in making its own credit decisions with
respect to the taking or not taking of any action under this Agreement.

SECTION 10.05. Indemnification. The Banks agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower) ratably according to the
respective principal amounts of the Commitments then held by each of them (or if
the Commitments have at the time been terminated, ratably according to the
amounts of their Advances then outstanding), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement, provided that no Bank shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct. Without
limiting the generality of the foregoing, each Bank agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification or amendment of this Agreement or preservation of
any rights of the Administrative Agent or the Banks under, or the enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower.

SECTION 10.06. Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs and other provisions of this Article X shall apply
to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facility provided for herein as well as
activities as Administrative Agent.

SECTION 10.07. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the
Borrower. Upon any such resignation of the Administrative Agent, the Majority
Banks shall have the right to appoint a successor Administrative Agent to assume
the position as Administrative Agent of the retiring Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Majority
Banks, and shall have accepted such appointment, within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be either a Bank hereunder or a commercial
bank organized or licensed

 

61



--------------------------------------------------------------------------------

under the laws of the United States or of any state thereof and having a
combined capital and surplus of at least $500,000,000. The Borrower shall have
the right to approve any successor Administrative Agent, which approval shall
not be unreasonably withheld (in all such cases the Borrower shall be entitled
to take into account its past and then existing commercial banking
relationships, among other things); provided that if an Event of Default shall
have occurred, such right of the Borrower to approve the successor
Administrative Agent shall be suspended during the continuance of such Event of
Default. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

SECTION 10.08. Syndication Agents and Co-Lead Arrangers. None of the Banks
identified on the cover page or signature pages of this Agreement as a
“Syndication Agent” or a “Co-Lead Arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Banks as such. Each Bank acknowledges that it has not
relied, and will not rely, on any of the Banks identified as Syndication Agents
or Co-Lead Arrangers in deciding to enter into this Agreement or in taking or
refraining from taking any action hereunder or pursuant hereto.

SECTION 10.09. Posting of Communications.

(a) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Banks and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Banks, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any Bank
that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Banks, each of the Issuing Banks and the Borrower hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR

 

62



--------------------------------------------------------------------------------

FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY CO-LEAD ARRANGER, ANY SYNDICATION
AGENT, OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY BANK, ANY ISSUING BANK OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH APPLICABLE PARTY; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL ANY APPLICABLE PARTY HAVE ANY LIABILITY TO THE
BORROWER, ANY BANK, ANY ISSUING BANK OR ANY OTHER PERSON FOR INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES).

(d) Each Bank and each Issuing Bank agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Bank for purposes of the Loan Documents. Each Bank and each Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Bank’s or such
Issuing Bank’s (as applicable) email address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such email address.

(e) Each of the Banks, the Issuing Banks and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Bank or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 10.10. Certain ERISA Matters.

(a) Each Bank (x) represents and warrants, as of the date such Person became a
Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Administrative Agent, and the Co-Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(i) such Bank is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified

 

63



--------------------------------------------------------------------------------

professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Bank, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Bank’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent,
and the Co-Lead Arrangers, the Syndication Agents or any of their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that none of the Administrative Agent, or the Co-Lead Arrangers, the
Syndication Agents or any of their respective Affiliates is a fiduciary with
respect to the assets of such Bank (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

(c) The Administrative Agent and each Co-Lead Arranger and Syndication Agent
hereby informs the Banks that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Advances, the Letters of Credit, the Commitments, this Agreement and any
other Loan Documents, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Advances, the Letters of Credit or the Commitments
by such Bank or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, commitment
fees, upfront fees, underwriting fees, ticking fees, agency fees, administrative
agent fees or collateral agent fees, utilization fees, minimum usage fees,
letter of credit fees, fronting fees, deal-away or alternate transaction fees,
amendment fees, processing fees, term out premiums, banker’s acceptance fees,
breakage or other early termination fees or fees similar to the foregoing.

 

64



--------------------------------------------------------------------------------

ARTICLE XI.

MISCELLANEOUS

SECTION 11.01. Amendments, Etc.

(a) Subject to the further terms of this Section 11.01, other than as set forth
in Section 5.01(d), no amendment or waiver of any provision of this Agreement,
nor consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority Banks,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No amendment, waiver or consent
shall, unless in writing and signed by all the Banks, do any of the following:
(a) waive any of the conditions specified in Section 6.01, (b) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Advances and L/C Obligations, or the number of Banks, which shall be required
for the Banks or any of them to take any action hereunder, or amend the
definition herein of “Majority Banks,” (c) amend Section 5.17 in a manner that
would alter the pro rata sharing of payments required thereby or (d) amend this
Section 11.01. No amendment, waiver or consent shall: (i) change the Commitments
of any Bank or subject any Bank to any additional obligations without the
written consent of such Bank, (ii) reduce the principal of, or interest on, the
Advances or the Reimbursement Obligations or any Facility Fees, Letter of Credit
Fees or other amount payable hereunder without the written consent of each Bank
directly affected thereby, provided, however, that only the consent of the
Majority Banks shall be necessary to amend Section 5.09 or to waive any
obligation of the Borrower to pay interest at the rate specified in such
Section 5.09, (iii) change any date fixed for any payment in respect of
principal of, or interest on, the Advances or the Reimbursement Obligations or
any Facility Fees, Letter of Credit Fees or other amount payable hereunder
without the written consent of each Bank directly affected thereby or
(iv) postpone the scheduled date of expiration of any Commitment without the
written consent of each Bank affected thereby. No amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Banks required hereinabove to take such action, affect the rights or duties
of the Administrative Agent under this Agreement. No amendment, waiver or
consent shall, without the consent of each Swingline Bank or Issuing Bank
affected thereby, amend, modify or waive any provision of Article III, Article
IV or alter any rights or obligations with respect to any Swingline Loan or
Letter of Credit issued by such Swingline Bank or Issuing Bank. Notwithstanding
the foregoing, the actions contemplated by Section 2.05 shall not be subject to
the consent of the Banks, except as otherwise expressly provided in such
Section 2.05.

(b) Notwithstanding the foregoing, no amendment or amendment and restatement of
this Agreement which is in all other respects approved by the Banks in
accordance with this Section 11.01 shall require the consent or approval of any
Bank (i) which immediately after giving effect to such amendment or amendment
and restatement, shall have no Commitment or other obligation to maintain or
extend credit under this Agreement (as so amended or amended and restated),
including any obligation in respect of any drawing under or participation in any
Letter of Credit and (ii) which, substantially contemporaneously with the
effectiveness of such amendment or amendment and restatement, shall have been
paid in full all amounts owing to it hereunder (including principal, interest
and fees). From and after the effectiveness of any such amendment or amendment
and restatement, any such Bank shall be deemed to no longer be a “Bank”
hereunder or a party hereto; provided, that any such Bank shall retain the
benefit of indemnification and other provisions hereof which, by the terms
hereof would survive a termination of this Agreement.

 

65



--------------------------------------------------------------------------------

(c) Notwithstanding any provision herein to the contrary, the Administrative
Agent and the Borrower may amend, modify or supplement this Agreement or any
other Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Documents; provided that the Administrative
Agent shall post such amendment to the Banks (which may be posted to the
Approved Electronic Platform) reasonably promptly after the effectiveness
thereof.

SECTION 11.02. Notices, Etc.

(a) All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing and delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronic mail, as follows: if to the Borrower, at the address set forth for
the Borrower on the signature pages hereof; if from the Borrower to the
Administrative Agent or any Bank, to the Administrative Agent at the address set
forth for the Administrative Agent on the signature pages hereof; if from the
Administrative Agent to any Bank, at the address of such Bank’s Domestic Lending
Office or, in the case of a notice or communication relating to information
delivered under Section 8.01(f), by posting on an Approved Electronic Platform;
or, in any case, at such other address as shall be designated by such party in a
written notice to the other parties hereto (except in the case of the Borrower,
as to which a change of address may be made by notice to the Administrative
Agent on behalf of the Banks and except in the case of any Bank, as to which a
change of address may be made by notice to the Administrative Agent). Subject to
the next sentence, notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and communications (i) pursuant to Articles II and X
shall not be effective until they are received by the addressee during its
normal business hours; and (ii) sent by facsimile to the Borrower shall not be
effective until the sender has received confirmation of receipt (in writing or
by telephone) from the intended recipient. The Administrative Agent agrees to
deliver promptly to each Bank copies of each report, document, certificate,
notice and request, or summaries thereof, which the Borrower is required to, and
does in fact, deliver to the Administrative Agent in accordance with the terms
of this Agreement, including copies of any reports to be delivered by the
Borrower pursuant to Section 8.01(f). Notwithstanding anything to the contrary
set forth in this Section 11.02(a), all notifications by the Borrower in respect
of the DQ List shall be sent to the Administrative Agent at the following email
address JPMDQ_Contact@jpmorgan.com.

(b) Notices and other communications to the Banks and the Issuing Banks
hereunder may be delivered or furnished by Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Bank or any Issuing Bank pursuant to
Article II, III or IV if such Bank or such Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article II, III or IV by electronic communication. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

66



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to a Bank’s e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 11.03. No Waiver; Cumulative Remedies. No failure on the part of the
Administrative Agent or any Bank to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver hereof, nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 11.04. Costs and Expenses; Indemnification.

(a) The Borrower agrees to reimburse on demand the Administrative Agent, the
Syndication Agents and the Co-Lead Arrangers for all reasonable and documented
out-of-pocket costs and expenses (including, subject to such limits as may be
agreed to in writing by the applicable parties from time to time, the reasonable
and documented fees, time charges and expenses of one law firm for the
Administrative Agent, the Syndication Agents and the Co-Lead Arrangers, and,
with the prior written consent of the Borrower (such consent not to be
unreasonably withheld), any special or local counsel deemed appropriate by such
law firm) incurred by the Administrative Agent, the Syndication Agents and the
Co-Lead Arrangers in connection with the preparation, negotiation, distribution
through e-mail or secured website, execution, syndication and enforcement of
this Agreement, the Notes, if any, and the other documents to be delivered
hereunder or contemplated hereby; provided, however, that such out-of-pocket
costs and expenses of the Administrative Agent, the Syndication Agents and the
Co-Lead Arrangers through the date of execution of this Agreement shall only be
payable as set forth in a separate fee letter (if any) executed and delivered
prior to the effective date of this Agreement by the Administrative Agent, the
Syndication Agents, the Co-Lead Arrangers and the Borrower. The Borrower further
agrees to pay on demand all direct out-of-pocket losses, and reasonable
out-of-pocket costs and expenses, if any (including reasonable fees and
out-of-pocket expenses of outside counsel), of the Administrative Agent, any
Issuing Bank, any Swingline Bank and any Bank in connection with the enforcement
(whether by legal proceedings, negotiation or otherwise) of this Agreement, the
Notes, if any, and the other documents delivered hereunder; provided that the
Borrower shall not be obligated to pay the fees, time charges and expenses of
any counsel other than (i) a single counsel for the Administrative Agent, (ii) a
single counsel for the Banks, (iii) any local or special counsel reasonably
determined to be necessary by the counsel referred to in clause (i) or (ii)
above, and (iv) any additional counsel reasonably determined to be necessary by
any counsel for the Banks pursuant to clause (ii) or (iii) above due to an
actual or potential conflict of interest.

(b) If (i) due to payments made by the Borrower due to acceleration of the
maturity of the Advances pursuant to Section 9.01 or due to any other reason,
any Bank receives payments of principal of any Eurodollar Rate Advance, or any
Eurodollar Rate Advance is Converted to a Base Rate Advance, in each case other
than on the last day of the Interest Period for such Advance or (ii) the
Borrower fails to borrow, convert, continue or prepay any Eurodollar Rate
Advance on the date specified in any notice delivered by it pursuant hereto, the
Borrower shall, upon demand by

 

67



--------------------------------------------------------------------------------

any Bank (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank any amounts required to
compensate such Bank for any additional direct out-of-pocket losses, costs or
expenses which it may reasonably incur as a result of such payment, Conversion
or failure, including, any such loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Bank to fund or maintain such Advance;
provided that the amount of such loss, cost or expense shall not exceed the
amount determined by such Bank to be the excess, if any, of (i) the amount of
interest that would have accrued on a principal amount equal to such Advance, at
the Eurodollar Rate applicable to such Advance, for the period from the date of
such payment to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Advance) (in either such case, the
“Relevant Period”), over (ii) the amount of interest that would accrue on such
principal amount for the Relevant Period at the interest rate that such Bank
would bid, were it to bid at the commencement of the Relevant Period, for
deposits in Dollars in a comparable amount and for the Relevant Period from
other banks in the London interbank market. For purposes of calculating amounts
payable by the Borrower to a Bank under this Section 11.04(b), each Bank shall
be deemed to have funded each Eurodollar Rate Advance made by it at the
Eurodollar Rate for such Advance by a matching deposit or other borrowing in the
London interbank market for such currency for a comparable amount and for a
comparable period.

(c) Subject to the next sentence, the Borrower agrees to indemnify and hold
harmless the Administrative Agent, each Issuing Bank, each Swingline Bank, each
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) from and against any and all claims, damages,
liabilities and out-of-pocket expenses (including reasonable fees and
out-of-pocket expenses of outside counsel) which may be incurred by or asserted
against any Indemnitee in connection with or arising out of any investigation,
arbitration, litigation, or proceeding (whether or not any such claim,
litigation, investigation or proceeding is brought by the Borrower, its equity
holders, its Affiliates, its creditors or any other Person) (i) related to this
Agreement, any transaction or proposed transaction (whether or not consummated)
contemplated hereby or in which any proceeds of any Borrowing are applied or
proposed to be applied, directly or indirectly, by the Borrower, whether or not
any Indemnitee is a party to such transactions or (ii) related to the Borrower’s
entering into this Agreement, or to any actions or omissions of the Borrower,
any of its Subsidiaries or Affiliates or any of its or their respective
officers, directors or employees in connection therewith, and in each case
regardless of whether the Indemnitee is party thereto. The Borrower shall not be
required to indemnify any such Indemnitee from or against any portion of such
claims, damages, liabilities or expenses (i) arising out of the gross negligence
or willful misconduct of such Indemnitee as determined in a final judgment by a
court of competent jurisdiction or (ii) that result from the violation by such
Indemitee of any law or judicial order.

(d) To the extent permitted by applicable law, (i) the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnitee for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), and (ii) no party hereto shall
assert, and each such party hereby waives, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby, any Advance or Letter of Credit or the use of the proceeds
thereof; provided that, nothing in this clause (d)(ii) shall relieve the
Borrower of any obligation it may have to indemnify a Person against special,
indirect, consequential or punitive damages asserted against such Person by a
third party.

 

68



--------------------------------------------------------------------------------

SECTION 11.05. Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 9.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 9.01, each Bank (and each of its Affiliates) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Bank (or any of its Affiliates) to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement and any Notes held by such Bank,
irrespective of whether or not such Bank shall have made any demand under this
Agreement and any Notes and of whether or not such obligations may be matured.
Each Bank agrees promptly to notify the Borrower after any such set-off and
application made by such Bank, but the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Bank
under this Section 11.05 are in addition to other rights and remedies (including
other rights of set-off) which such Bank may have.

SECTION 11.06. Binding Effect; Assignment.

(a) This Agreement shall become effective when it shall have been executed by
the Borrower and the Administrative Agent and when the Administrative Agent
shall have been notified by each Bank that such Bank has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Bank and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of all of the Banks.

(b) Any Bank may assign, participate or otherwise transfer all or any part of,
or interest in, such Bank’s rights and obligations hereunder and under the Notes
issued to it hereunder to one or more Persons (other than an Ineligible
Institution); provided that (i) in the case of any assignment or other transfer
(other than a participation) to a Person that is not a Bank, an Affiliate of a
Bank or an Approved Fund, the Borrower (except during the continuance of an
Event of Default), the Issuing Banks, the Swingline Banks and the Administrative
Agent, in each case whose consent shall not be unreasonably withheld,
conditioned or delayed, shall have expressly agreed in writing; provided that a
material increase in counterparty risk shall be reasonable grounds (although not
exclusive grounds) for the withholding of such consent; and further provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof (except that
there shall be no deemed consent with respect to an assignment to an Ineligible
Institution); (ii) in the case of any assignment in part, the amount of the
Commitment being assigned pursuant to such assignment shall in no event be less
than $5,000,000 (or a lesser amount approved by the Administrative Agent and,
except during the continuance of an Event of Default, the Borrower); and
(iii) any participation shall be in compliance with Section 11.06(f). Upon the
effectiveness of any such assignment (but not in the event of any such
participation or other transfer), such assignee shall be a Bank hereunder and
shall have all the rights and benefits thereof. However, unless and until the
conditions for the Administrative Agent’s treating such assignee as holder
pursuant to clause (c) below shall have been satisfied, such assignee shall not
be entitled to exercise the rights of a Bank under this Agreement and the
Administrative Agent shall not be obligated to make payment of any amount to
which such assignee may become entitled hereunder other than to the Bank which
assigned its rights to such assignee. Nothing contained herein shall impair the
ability of any Bank, in its discretion, to agree, solely as between itself and
its assignees, participants and other transferees, upon the manner in which such
Bank shall exercise its rights under this Agreement and the Notes made to such
Bank. The assignee, if it shall not already be a Bank, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

69



--------------------------------------------------------------------------------

(c) In order to effect any assignment permitted hereunder by a Bank of all or
any portion of its Commitment hereunder, the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register (as defined below), an agreement substantially in the
form of Exhibit 11.06 hereto (an “Assignment and Acceptance”), together with any
Note or Notes subject to such assignment and a processing and recordation fee of
$3,500 payable by the assignor or assignee. Upon such execution, delivery,
acceptance and recording and delivery to the Administrative Agent of such
assignee’s Administrative Questionnaire, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Bank hereunder and (y) the Bank assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Bank’s rights and obligations under this Agreement, such Bank shall cease to be
a party hereto but shall continue to be entitled to the benefits of Sections
5.13, 5.15 and 11.04 for any events or circumstances occurring or existing
before the effective date of assignment).

(d) By executing and delivering an Assignment and Acceptance, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Bank makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 7.01(f)
(and any later statements delivered pursuant to Section 8.01(f)) and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
such assigning Bank or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vi) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement are required to be performed by it as a Bank.

(e) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at its address referred to in
Section 11.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the Banks
and the Commitment of, and principal amount (and stated interest) of the
Advances owing to, each Bank from time to time (the “Register”). The entries in
the Register shall

 

70



--------------------------------------------------------------------------------

be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Banks shall treat each Person whose
name is recorded in the Register as a Bank hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Bank at any reasonable time and from time to time upon reasonable prior notice.

(f) Any Bank may, without the consent of the Borrower, the Administrative Agent,
the Issuing Banks or the Swingline Banks (but with notice to the Borrower,
unless such participation is sold to an Affiliate of such Bank), sell to any
Person (other than an Ineligible Institution) (each, a “Participant”)
participations in all or a portion of such Bank’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances (including such Bank’s participations in Swingline Loans) owing to it);
provided that (i) such Bank’s obligations under this Agreement shall remain
unchanged, (ii) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Banks shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement. For the avoidance of doubt, each Bank shall be responsible for the
indemnity under Section 10.05 without regard to the existence of any
participation. Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the third sentence
of Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 5.13 and 5.15 to the
same extent as if it were a Bank and had acquired its interest by assignment
pursuant to this Section (it being understood that the documentation required
under Section 5.15(f) shall be delivered to the Borrower and Administrative
Agent) to the same extent as if it were a Bank and had acquired its interest by
assignment; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.18 and of the last sentence of Section 5.11 as it if
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 5.13 or 5.15 with respect
to any participation, than the Bank from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Bank
that sells participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.18 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.05 as
though it were a Bank; provided that such Participant agrees to be subject to
Section 5.17 as though it were a Bank. Each Bank that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or other obligations under this Agreement or any Note (the
“Participant Register”); provided that no Bank shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans or its other obligations under this Agreement or any
Note) to any Person except to the extent that such disclosure is necessary to
establish that such commitment, loan or other obligation is in registered form
under Section 5f.103-1(c) or Proposed Section 1.163-5(b) of the United States
Treasury Regulations (or, in each case, any amended or successor version). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participations for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

71



--------------------------------------------------------------------------------

(g) Disqualified Institutions.

(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Bank entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
or participation in writing in its sole and absolute discretion, in which case
such Person will not be considered a Disqualified Institution for the purpose of
such assignment or participation). For the avoidance of doubt, with respect to
any assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a written
supplement to the list of “Disqualified Institutions” referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from becoming a Bank or Participant and
(y) the execution by the Borrower of an Assignment and Acceptance with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment or participation in
violation of this clause (g)(i) shall not be void, but the other provisions of
this clause (g) shall apply.

(ii) If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 11.06), all of its
interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Banks by the Borrower, the
Administrative Agent or any other Bank, (y) attend or participate in meetings
attended by the Banks and the Administrative Agent, or (z) access any electronic
site established for the Banks or confidential communications from counsel to or
financial advisors of the Administrative Agent or the Banks and (B) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Bank to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Disqualified Institution will be
deemed to have consented in the same proportion as the Banks that are not
Disqualified Institutions consented to such matter and (y) for purposes of
voting on any plan of reorganization, each Disqualified Institution party hereto
hereby agrees (1) not to vote on such plan of reorganization, (2) if such
Disqualified Institution does vote on such plan of reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
applicable laws), and such vote shall not be counted in determining

 

72



--------------------------------------------------------------------------------

whether the applicable class has accepted or rejected such plan of
reorganization in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other applicable laws) and (3) not to contest any
request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (x) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on an Approved Electronic Platform,
including that portion of such Approved Electronic Platform that is designated
for “public side” Banks and/or (y) provide the DQ List to each Bank or potential
Bank requesting the same.

(v) The Administrative Agent and the Banks shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, neither the Administrative
Agent nor any Bank shall (x) be obligated to ascertain, monitor or inquire as to
whether any other Bank or Participant or prospective Bank or Participant is a
Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Advances, or disclosure of
confidential information, by any other Person to any Disqualified Institution.

(h) Notwithstanding anything contained herein to the contrary, each Bank may
pledge its right, title and interest under this Agreement and any Note made to
it to the Board, or any other Governmental Authority, as security for financial
accommodations or privileges being provided or extended to such Bank by such
Governmental Authority.

SECTION 11.07. Confidentiality. The Administrative Agent, each Bank and each
Issuing Bank agree to hold any Information (as defined below) which it may
receive from the Borrower pursuant to this Agreement in confidence, except for
disclosure (i) to its Affiliates, legal counsel, accountants, and other
professional advisors, and then solely on a need-to-know basis, (ii) in response
to any request or order therefor issued by any Governmental Authority, (iii) as
required by law, regulation, or judicial process, (iv) within any legal
proceeding to enforce any of its rights or remedies hereunder; provided that an
Event of Default shall have occurred hereunder and the requisite Banks shall
have elected under Section 9.01 to enforce such rights or remedies against the
Borrower, (v) to any actual or prospective permitted assignee or Participant
under Section 11.06, (vi) to any agents and advisors of a Bank solely in
connection with the administration of this Agreement and the Advances and L/C
Obligations hereunder, (vii) of Information which has already become publicly
available at the time of such disclosure, (viii) to any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (ix) on a confidential basis to (1) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided for herein or (2) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of identification numbers
with respect to the credit facilities provided for herein, (x) to any other
party to this Agreement and (xi) with the consent of the Borrower. In the case
of disclosure pursuant to clause (ii) or (iii) above, the disclosing party
agrees, to the extent practicable and permitted by applicable law, regulation or
judicial process, to promptly notify the Borrower prior to such disclosure and
to request confidential treatment if the Borrower so requests. “Information”
means all information received from the Borrower relating to the Borrower or its
business, other than (i) any such information that is available to the
Administrative Agent, the Issuing Bank or any Bank on a non-confidential basis
prior to disclosure by the Borrower (ii) information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry and (iii) the DQ List
(which may be disclosed to any assignee or Participant, or prospective assignee
or Participant).

 

73



--------------------------------------------------------------------------------

EACH BANK ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION FURNISHED TO
IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH BANK
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 11.08. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the internal laws (as distinguished from the
conflicts of laws rules) of the State of New York.

SECTION 11.09. Jurisdiction; Consent to Service of Process.

(a) Each of the Banks and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Bank relating to this Agreement, any other Loan Document or the consummation
or administration of the transactions contemplated hereby or thereby shall be
construed in accordance with and governed by the law of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Bank may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrower or its properties in the courts of any
jurisdiction.

 

74



--------------------------------------------------------------------------------

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in clause (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.02. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed signature page of this Agreement by facsimile transmission or in
a .PDF or similar file shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 11.12. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

SECTION 11.13. Entire Agreement. This Agreement, taken together with all of the
other documents, instruments and certificates contemplated herein to be
delivered by the Borrower, including, the fee letters (if any) executed and
delivered prior to the effective date of this Agreement by the Administrative
Agent, the Syndication Agents, the Co-Lead Arrangers and the Borrower, embodies
the entire agreement and supersedes all prior agreements, written and oral,
relating to the subject matter hereof as among the Borrower, the Banks parties
hereto and the Administrative Agent.

SECTION 11.14. Existing US Agreement. The Banks that are parties to the Existing
US Agreement (which constitute “Majority Banks” thereunder) waive any notice of
the termination of the commitments thereunder and such Banks and the Borrower
agree that such commitments automatically shall terminate concurrently with the
effectiveness hereof pursuant to Section 6.01.

 

75



--------------------------------------------------------------------------------

SECTION 11.15. USA PATRIOT ACT. Each Bank that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Bank to identify the
Borrower in accordance with the Act.

SECTION 11.16. No Advisory or Fiduciary Responsibility.

(a) The Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, the Borrower or any other person. The Borrower
agrees that it will not assert any claim against any Credit Party based on an
alleged breach of fiduciary duty by such Credit Party in connection with this
Agreement and the transactions contemplated hereby. Additionally, the Borrower
acknowledges and agrees that no Credit Party is advising the Borrower as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction. The Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated herein or in the other Loan
Documents, and the Credit Parties shall have no responsibility or liability to
the Borrower with respect thereto.

(b) The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower, its Subsidiaries and other companies with which
the Borrower or any of its Subsidiaries may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

(c) In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its Affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or any of
its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from the Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. The Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to the Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

SECTION 11.17. Lending Installations. Notwithstanding any other provision of
this Agreement, each Bank at its option may make any Advance or issue any Letter
of Credit, as applicable, by causing any domestic or foreign office, branch or
Affiliate of such Bank (an “Applicable Lending Installation”) to make such
Advance or Letter of Credit that has been designated by such Bank to the

 

76



--------------------------------------------------------------------------------

Administrative Agent; provided that a Bank shall not designate an Alternate
Lending Installation if the effect of doing so would increase the amount of the
Borrower’s obligations pursuant to Section 5.13 or 5.15 relative to what they
would be absent such designation. All terms of this Agreement shall apply to any
such Applicable Lending Installation of such Bank and the Advances, Letters of
Credit and any Notes issued hereunder shall be deemed held by each Bank for the
benefit of any such Applicable Lending Installation. Each Bank may, by written
notice to the Administrative Agent and the Borrower, designate replacement or
additional Applicable Lending Installations through which Advances or Letters of
Credit will be made by it and for whose account Advance or Letter of Credit
payments are to be made. Any exercise of such option shall not affect the
obligation of the Borrower to repay such Advance or Letter of Credit in
accordance with the terms of this Agreement.

SECTION 11.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under hereunder may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 11.19. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be

 

77



--------------------------------------------------------------------------------

effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Bank shall
in no event affect the rights of any Covered Party with respect to a Supported
QFC or any QFC Credit Support.

SECTION 11.20. Termination of Commitments Under Existing US Facility. Each of
the signatories hereto that is also a party to the Existing US Facility hereby
agrees that, as of the Closing Date, all of the commitments to extend credit
under the Existing US Facility to which such signatory is a party will be
terminated and cancelled automatically and any and all required notice periods
in connection with such termination are hereby waived and of no further force
and effect.

[Signature Pages Follow]

 

78



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be executed by their respective
duly authorized officers or agents, as of the date of this Agreement.

 

BAXTER INTERNATIONAL INC. By:   /s/ James Saccaro Name:   James Saccaro Title:  
Executive Vice President and Chief Financial Officer

 

Address for Notice Purposes:

One Baxter Parkway

Deerfield, Illinois 60015

Attention:   Treasurer and Assistant Treasurer

Telephone:   (224) 948-2966 Telecopy:   (224) 948-4441 Email:  
karen_leets@baxter.com

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a

Bank, as a Swingline Bank, as an Issuing Bank and as

Administrative Agent

By:   /s/ Erik Barragan Name:   Erik Barragan Title:   Authorized Officer

 

Address for Notice Purposes:

10 South Dearborn

Chicago, Illinois 60603

Attention:   Erik Barragan Telephone:   (312) 325-3374 Telecopy:   (877)
221-4010 Email:   erik.barragan@jpmorgan.com

 

Regarding Borrowings: Attention:   Teresita Siao Telephone:   (312) 385-7051
Telecopy:   (888) 292-9533 Email:   teresita.r.siao@jpmorgan.com

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Bank and as an Issuing Bank By:   /s/
Darren Merten Name:   Darren Merten Title:   Vice President

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., individually as a Bank and as an Issuing Bank By:   /s/ Richard
Rivera Name:   Richard Rivera Title:   Vice President

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

BANK OF CHINA – CHICAGO BRANCH, as a Bank By:   /s/ Kai Wu Name:   Kai Wu Title:
  Senior Vice President

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Bank By:   /s/ Ronnie Glenn Name:   Ronnie Glenn Title:
  Director

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank By:   /s/ Nupur Kumar Name:  
Nupur Kumar Title:   Authorized Signatory

 

By:   /s/ Lingzi Huang Name:   Lingzi Huang Title:   Authorized Signatory

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director By:  

/s/ Marko Lukin

Name:   Marko Lukin Title:   Vice President

 

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Bank By:  

/s/ Annie Carr

Name:   Annie Carr Title:   Authorized Signatory

 

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Bank By:  

/s/ Iain Stewart

Name:   Iain Stewart Title:   Managing Director

 

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Bank By:  

/s/ Tracy Rahn

Name:   Tracy Rahn Title:   Authorized Signatory

 

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Bank By:  

/s/ Peter Kuo

Name:   Peter Kuo Title:   Authorized Signatory

 

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Bank By:  

/s/ Michael West

Name:   Michael West Title:   Senior Vice President

 

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank By:  

/s/ Andrea S. Chen

Name:   Andrea S. Chen Title:   Managing Director

 

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Bank By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Bank By:  

/s/ David Meisner

Name:   David Meisner Title:   Vice President

 

Signature Page to

Five-Year Credit Agreement



--------------------------------------------------------------------------------

Exhibit 2.02

[Omitted]



--------------------------------------------------------------------------------

Exhibit 2.03

[Omitted]



--------------------------------------------------------------------------------

Exhibit 11.06

[Omitted]



--------------------------------------------------------------------------------

EXHIBIT C-1

[Omitted]



--------------------------------------------------------------------------------

EXHIBIT C-2

[Omitted]



--------------------------------------------------------------------------------

EXHIBIT C-3

[Omitted]



--------------------------------------------------------------------------------

EXHIBIT C-4

[Omitted]



--------------------------------------------------------------------------------

Schedule 1.01

[Omitted]



--------------------------------------------------------------------------------

Schedule 1.02

[Omitted]



--------------------------------------------------------------------------------

Schedule 5

[Omitted]